Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 1 of 98 Page ID #:4



 1   JENNIFER HOLLIDAY, ESQ. (SBN 261343)
 2   7190 W. Sunset Blvd. #1430
 3   Los Angeles, CA 90046
 4   jhollidayesq@protonmail.com
 5   dir. (805) 622-0225
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                         No.
12                  Genevieve Morton,      COMPLAINT
                    an individual,
13                                         1. COPYRIGHT INFRINGEMENT, 17
           v.                                 U.S.C. §106;
14
                    Twitter, Inc., a       2. SESTA-FOSTA; 17 U.S.C. § 1595
15                  Delaware
                    Corporation;           3. RIGHT OF PUBLICITY,
16                  SpyIRL.com; Does          CALIFORNIA CIVIL CODE § 3344
                    1-100.
17                                         4. FALSE ADVERTISING, 15 U.S.C. §
                                              1125
18
                                           5. FALSE LIGHT
19
                                           6. DEFAMATION, CALIFORNIA
20                                            CIVIL CODE § 44, et seq.
21                                         7. UNFAIR COMPETITION / FRAUD,
                                              CAL. BUSINESS & PROFESSIONS
22                                            CODE §17200, et. seq.
23                                         8. EMOTIONAL DISTRESS
24                                         9. UNJUST ENRICHMENT
25                                         JURY TRIAL REQUESTED
26                                         INJUNCTIVE RELIEF REQUESTED
27

28         PLAINTIFF GENEVIEVE MORTON, by and through her attorney of
                                          1
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 2 of 98 Page ID #:5



 1   record, Jennifer Holliday, Esq., alleges as follows:
 2                                                        INTRODUCTION
 3   1.        PLAINTIFF is a professional model best known internationally for her work
 4   in the Sports Illustrated Swimsuit Issue, having appeared in six consecutive issues
 5   in the past ten years and maintains a Verified Account, as defined herein, on
 6   Twitter.com, one of the world’s largest and most influential social media websites
 7   with over 330,000,000 users.
 8   2.        Defendant Twitter, Inc. (hereinafter “Twitter”) is a publicly traded company
 9   on the New York Stock Exchange and operates Twitter.com, grossing annual
10   revenue in excess of $3.5 billion from various revenue streams including collecting
11   and selling user data.
12   3.        SpyIRL.com, a Content Partner of Pornhub.com and purveyor of a type of
13   illegal pornography called “voyeur video”1 involving spy cameras, nonconsensual
14   nudity, child sexual exploitation and human trafficking, maintains a Twitter.com
15   account under @SpyIRL.
16   4.        Video voyeurism is an international crisis involving human trafficking. In
17   South Korea, for example, this type of nonconsensual, illegal pornography is called
18   “molka,” and investigators have found more than thirty hidden cameras in hotel
19   rooms, including waterproof cameras that surreptitiously capture unsuspecting
20   people in states of undress or engaging in sexual activity.
21   5.        SpyIRL.com is not only advertising and selling illegal pornography on
22   Twitter.com, but is also pursuing unlawful, fraudulent, and abusive marketing
23   1
      Voyeur video is video	  content	  obtained	  without	  the	  consent	  of	  the	  people	  who	  appear	  in	  
24   the	  video,	  including	  young	  women	  and	  children,	  at	  least	  some	  of	  whom	  do	  not	  know	  they	  are	  
     being	  filmed	  by	  hidden	  cameras	  in	  places	  like	  public	  bathrooms,	  school	  locker	  rooms,	  retail	  
25   clothing	  store	  dressing	  rooms,	  hotel	  rooms,	  gyms,	  and	  more.	  	  Distinguishing	  features	  of	  the	  
     people	  who	  appear	  in	  the	  videos	  are	  sometimes	  blurred,	  so	  it	  is	  difficult	  to	  determine	  the	  
26
     identities	  of	  those	  who	  have	  been	  illegally	  captured	  on	  hidden	  cameras.	  	  SpyIRL.com	  
27   purchases	  footage	  from	  anyone,	  anywhere	  in	  the	  world	  for	  amounts	  between	  $10	  to	  $1000	  
     according	  to	  their	  website.	  No	  ages,	  names,	  release	  forms	  appear	  to	  be	  required	  in	  order	  to	  
28   immediately	  sell	  the	  footage	  to	  SpyIRL.com.	  
                                                                           2
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 3 of 98 Page ID #:6



 1   tactics by misrepresenting that images of professional models like Ms. Morton are
 2   associated with or available on the SpyIRL.com website. In this way, SpyIRL.com
 3   attempts to capture the fans of legitimate, professional models and defraud the fans
 4   into purchasing a SpyIRL.com subscription, or, alternatively, effortlessly collect
 5   affiliate fees or other valuable consideration by driving user traffic to external
 6   websites where Twitter.com can gather personal user data.
 7   6.    As alleged herein with more particularity, SpyIRL.com used Defendant’s
 8   Twitter.com to falsely advertise Ms. Morton’s products, make false and defamatory
 9   statements, and infringe Ms. Morton’s copyrighted works while fraudulently using
10   her name, likeness and copyrighted images, without authorization, to drive user
11   traffic as well as to promote and sell pornography featuring child sexual exploitation
12   and nonconsensual nudity obtained from hidden cameras in public places in
13   violation of state and federal law. True and correct copies of screenshots of the
14   Tweets containing the infringement the form the basis of claims are attached as
15   Exhibit A.
16   7.    Plaintiff immediately notified Twitter, Inc. of SpyIRL.com’s misconduct and
17   demanded take down the series of Tweets that form the basis of this action as it is
18   legally obligated to do, and suspend the account in accordance with its own policies
19   against accounts that advertise and promote illegal pornography. Although Twitter
20   confirmed receipt of the Notice and Takedown request, Twitter refused to suspend
21   the account or remove the Tweets. True and correct copies of Twitter, Inc.’s
22   acknowledgement of receipt of the requests are attached as Exhibit B.
23   8.    After Ms. Morton complained of the infringement, the @SpyIRL user posted
24   a tweet that contained false and defamatory statements that Twitter refuses to
25   remove. A true and correct copy of the fourth Tweet is attached as Exhibit C.
26   Twitter eventually removed the copyrighted media pursuant to Ms. Morton’s
27   request, but removes that media piecemeal and in a way that burdened Ms. Morton
28
                                                3
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 4 of 98 Page ID #:7



 1   as alleged herein. A true and correct copy of screen shots of the Tweets with
 2   media being partially removed is attached as Exhibit D.
 3   9.    Plaintiff is informed and believes, and on that basis, alleges that Twitter.com
 4   derives substantial amounts of user traffic, data and other forms of valuable
 5   consideration from accounts like @SpyIRL that use Twitter.com to promote and
 6   advertise illegal pornography and therefore does not enforce its policies or block
 7   links that have no proper purpose on Twitter and facilitate criminal and other high-
 8   risk financial transactions involving pornography.
 9   10.   SpyIRL.com owns and operates at least two accounts on Twitter.com to sell
10   or otherwise promote illegal pornography in violation of a number of Twitter’s
11   policies, but Twitter does not enforce its policies regarding pornography or having
12   multiple accounts against SpyIRL.com even though it uses Twitter to promote and
13   sell criminalized pornography derived in furtherance of human trafficking, child
14   sexual exploitation, and hidden cameras.
15   11.   In the series of Tweets that form the basis of this lawsuit, Defendant
16   SpyIRL.com used Ms. Morton’s copyrighted photographs containing her nude
17   image, as well as her name, Twitter username, and likeness, without her
18   authorization, knowledge, or consent to attract her fanbase for the purpose of
19   misrepresenting a professional affiliation with Ms. Morton while advertising,
20   promoting and selling a highly offensive and illegal form of pornography in
21   violation of many of Twitter’s policies as well as the laws of the State of California
22   and the laws of the United States.
23   12.   Due to Twitter’s refusal and failure to suspend the user or delete the Tweets,
24   Ms. Morton’s professional reputation and commercial brand have been and
25   continue to be severely damaged, and absent this court’s intervention, Twitter will
26   continue to profit from the exploitation of Ms. Morton and their flagrant disregard
27   for the laws of the United States and of California.
28
                                                4
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 5 of 98 Page ID #:8



 1   13.   SpyIRL.com is a “Content Partner” of Pornhub.com, and a petition started
 2   earlier this year has garnered over 2,000,000 signatures demanding that
 3   Pornhub.com be held accountable for its contribution to the rape, trafficking, and
 4   exploitation of women and children worldwide. The ongoing damage to Ms.
 5   Morton’s image, professional reputation, copyrighted Images and emotional
 6   wellbeing by the misconduct of and association with these entities is catastrophic.
 7   14.   While social media websites have been immunized from liability from third
 8   party misconduct by provisions of the Digital Millennium Copyright Act and the
 9   Communications Decency Act, these immunity provisions rest upon assumptions
10   and circumstances that no longer exist because, inter alia, Twitter, Inc. has
11   substantially changed its business structure and technology and now operates its
12   own Content Delivery Network, obtaining a substantial competitive advantage in
13   terms of its ability to store, process and deliver larger quantities of data at faster
14   speeds by ignoring statutory duties to copyright holders like Ms. Morton as alleged
15   throughout this Complaint.
16   15.   On information and belief as alleged herein, Twitter, Inc. fails to police
17   accounts like @SpyIRL because certain pornography companies’ affiliate
18   marketing schemes enable Twitter.com to deceptively inflate metrics used to
19   establish the value of Twitter, Inc. as well as to collect users’ marketing data on
20   third-party pornography websites and across various sites on the Internet.
21
22         Plaintiff respectfully asks this Court to enjoin SpyIRL.com from continuing
23   to falsely advertise Ms. Morton’s copyright protected images and to enjoin Twitter,
24   Inc. from continuing deceptive business practices, to enforce its policies as set forth
25   on the website, to disgorge profits, to compensate Plaintiff for her losses and
26   injuries, for statutory damages related to copyright infringement, for punitive
27   damages, and for the further relief as the ends of justice require.
28
                                                 5
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 6 of 98 Page ID #:9



 1                            JURISDICTION AND VENUE
 2   16.     Pursuant to 28 U.S.C. § 1338(a) and (b), and 28 U.S.C. § 1331, this Court
 3           has jurisdiction over Plaintiff’s claims arising under federal law and
 4           jurisdiction over Plaintiff’s remaining state law claims pursuant to 28
 5           U.S.C. § 1367 because all state law claims stem from the same common
 6           facts as the claims of violations of federal law.
 7   17.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. §
 8           1391(b)(3), and this Court has personal jurisdiction over Defendants and
 9           each of them, by reason of the fact that, among other things: (1) the
10           Defendants’ businesses are accessible in the County of Los Angeles; (2)
11           the Defendants, or their parent entities, maintain physical offices in the
12           County of Los Angeles; (3) their interactive websites are accessible in the
13           County of Los Angeles; (4) any foreign Defendants are the agents, parents,
14           or subsidiaries of the others as herein alleged. Defendants are subject to
15           the personal jurisdiction of this Court and are amenable to service of
16           process pursuant to the California Long-Arm statute, California Code of
17           Civil Procedure Section 413.10 and Federal Rule of Civil Procedure 4(e).
18                                   THE PARTIES
19   18.      Plaintiff GENEVIEVE MORTON, a Permanent Resident of the United
20           States and resident of California, is an individual, and earns a living as a
21           professional model, particularly for global swimwear and lingerie brands.
22   19.     Defendant TWITTER, INC. (“Twitter, Inc.”), a publicly traded
23           corporation organized under the laws of the state of Delaware with
24           headquarters in San Francisco, California, owns and operates Twitter.com
25           and is engaged in the business of content delivery, advertising and the
26           collection and sale of data. Twitter, Inc. owns and operates its own content
27
28
                                               6
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 7 of 98 Page ID #:10



  1           delivery network (CDN)2 that gives it a substantial competitive advantage
  2           over its competitors and substantial control of Twitter.com’s operations.
  3   20.     Defendant SPYIRL.COM is an online provider of highly illegal and
  4           extremely offensive pornography known as “video voyeurism” as defined
  5           herein. Although it is currently unknown to Plaintiff who or what entity
  6           owns SpyIRL.com, the website SpyIRL.com is privately registered
  7           through Enom.com using a reseller named M3 Server, Inc., a delinquent
  8           corporation organized under the laws of the State of Washington.
  9           SpyIRL.com has listed its address as: “Limassol, 1243 Cyprus,” but
 10           SpyIRL.com maintains a secondary Twitter account, @SpyIRL_Discount,
 11           that purports to be located in Los Angeles according to their Twitter
 12           account biography. SpyIRL.com is also a Pornhub.com “Content Partner,”
 13           as defined herein, who uses the Pornhub account handle “@Spythereman,”
 14           a verified account holder who has 8,267 subscribers, 2,833 friends, and
 15           5,107,920 video views.3 To the extent that SpyIRL.com is a “Content
 16           Partner” of Pornhub.com, the @SpyIRL User was acting on behalf of not
 17           only Pornhub.com but also of Twitter, Inc. at all relevant times for the
 18           purpose of driving user traffic by using Twitter.com to attract user
 19           attention and post media and a link to a third-party pornographic website
 20           where Twitter, Inc. could follow user traffic and collect valuable user data.
 21
      2
 22     A content delivery network is a global, highly-distributed platform or network of
      proxy web servers and their data centers, or Points of Presence (PoP) that work
 23
      together to provide fast delivery of content by reducing the physical distance
 24   between the server and the user.
 25
      3
        A Pornhub “Content Partner” earns money from Defendant Pornhub.com through
      Defendant MG Billing Limited located at 195-197 Old Nicosia-Limassol Road,
 26   Dali Industrial Zone 2540, Block 1, Cyprus. A Google search reveals the address to
 27
      belong to a company called Albourne Partners, an investment company located in
      San Francisco, London, New York, and Limassol specializing in alternative
 28   investments.
                                               7
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 8 of 98 Page ID #:11



  1           Twitter exercised control at all times over the @SpyIRL User by virtue of
  2           the fact that it provided the instrumentality for the @SpyIRL User’s
  3           misconduct.
  4   21.     The true names and capacities of the defendants DOES 1 through 100,
  5           inclusive, whether individual, plural, corporate, partnership, associate or
  6           otherwise, are not known to Plaintiff, who therefore sues said defendants
  7           by such fictitious names. Plaintiff is informed and believes, and thereon
  8           alleges that each of the Defendants designated herein as DOE is legally
  9           responsible for the events and happenings herein alleged and legally
 10           caused injury and damages proximately thereby to Plaintiff as alleged
 11           herein. Plaintiff will seek leave to amend this Complaint to show the true
 12           names and capacities of defendants DOES 1 through 100, inclusive, when
 13           the same have been ascertained. Plaintiff is also informed and believes
 14           and thereon alleges that DOES 1 through 100 were empowered to act as
 15           the agent, servant and/or employees of the other, and/or were the agents,
 16           principals, officers, directors, employees, and/or alter egos of Defendants,
 17           at all times herein relevant, and that they are therefore liable for the acts
 18           and omissions of said Defendants, and that all acts alleged to have been
 19           done by each of them were authorized, approved, and ratified by each of
 20           them.
 21   22.     Plaintiff is informed and believes, and on that basis alleges, that each of
 22           the Defendants participated in and is in some manner responsible for the
 23           acts described in this Complaint and any damages resulting therefrom.
 24   23.     Plaintiff is informed and believes, and on that basis alleges, that each of
 25           the Defendants acted in concert and participation with each other
 26           concerning the claims in this Complaint.
 27                            FACTUAL BACKGROUND:
 28
                                                8
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 9 of 98 Page ID #:12



  1   24.     Plaintiff GENEVIEVE MORTON (hereinafter “Plaintiff” or “Ms.
  2           Morton”) is a world-famous model who has appeared in the renowned
  3           Sports Illustrated Swimsuit Issue six times in a row, earning her a
  4           worldwide fan base and a social media following of over 3,500,000 people
  5           across various platforms. Ms. Morton was named by Sports Illustrated as
  6           one of the Top 50 Greatest Swimsuit Models of All Time and “The Sexiest
  7           Woman in the World” in 2012 by publication FHM. Ms. Morton was the
  8           face of Maserati worldwide from 2015-2016, and Ms. Morton earns her
  9           living as a model and spokesperson for global brands and, although she
 10           has modeled swimwear and lingerie, has never appeared in pornographic
 11           content.
 12   25.     Ms. Morton has been and remains the holder of the exclusive rights under
 13           the Copyright Act of 1976 (17 U.S.C. §§ 101 et. seq. and all amendments
 14           thereto) (the “Copyright Act”) of black-and-white pictorial works
 15           (“Images”) registered with the U.S. Copyright Office. The proof of
 16           registration with the U.S. Copyright Office is available both on the U.S.
 17           Copyright website and true and correct copies of screenshots of the
 18           registration are attached as Exhibit E.
 19   26.     After declining professional opportunities to pose nude for publications
 20           over the course of her career, Ms. Morton elected to only pose nude in a
 21           manner whereby she could create the work, protect the Images and control
 22           the dissemination of her nude image.
 23   27.     Ms. Morton incurred significant expenses in producing photo shoots to
 24           create the Images, and incurred costs associated with the production of the
 25           photo shoot. Ms. Morton spent extensive time preparing for, shooting,
 26           editing, and creating the website and calendars for sale of the Images.
 27

 28
                                               9
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 10 of 98 Page ID #:13



  1   28.     Ms. Morton never displayed these Images for free or on any social media
  2           platforms, but offered the Images for purchase on her website
  3           www.genevievemorton.com in curated collections.
  4   29.     Ms. Morton has maintained a Verified Account with Twitter.com under
  5           the handle @genevievemorton since 2009.
  6                                  INFRINGEMENT
  7   30.     On May 19, 2020 at approximately 9:20 PM PST, Ms. Morton noticed a
  8           post on Twitter.com featuring her name and likeness from an account with
  9           the handle @SpyIRL that featured advertisements for a pornographic
 10           website as well as four images substantially similar to Ms. Morton’s
 11           aforementioned copyrighted Images and a link to purchase a subscription
 12           and discovered three Tweets posted on the @SpyIRL account containing
 13           her Images. A true and correct copy of screenshots featuring the Tweets,
 14           redacted for nudity, are attached as Exhibit A. The Tweets contained the
 15           following language, hashtags and media:
 16         a. TWEET #1: “#Genevieve #Morton. Perfect. Use the #SpyIRL #Discount
 17            #Link below and get a much #Cheaper #Membership. If youre into
 18            #School #Spy #Cams #Teacher #Upskirts #See #Through #Yogapants.
 19            #Join now this spyirl #Deal ends soon! ->
 20            http://links.verotel.com/resellerbanner?vercode=9804000001062255%3A
 21            9804000001056315&websitenr=108807&URL=http://spyirl.com/top-
 22            rated/”
 23         b. TWEET #2: “@genevievemorton. More Perfection. If you want a
 24            #Discount #Link on #SpyIRL. #Premium #Spy #IRL #Members get
 25            1000's of #Hidden #Amateur #Voyeur #Videos & #Pics for #Cheaper
 26            now. #Signup now - This SpyIRL #Sale is a Limited #Deal! ~>
 27            http://links.verotel.com/resellerbanner?vercode=9804000001062255%3A
 28            9804000001056315&websitenr=108807&URL=http://spyirl.com/”
                                             10
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 11 of 98 Page ID #:14



  1         c. TWEET #3: “@genevievemorton . Holy Goddess. Also get a #Discount
  2            on #SpyIRL #Paysite below for much #Cheaper. Be the first as a #Spy
  3            #IRL #Member to watch 1000's of #Hidden #Private #Amateur #Vids &
  4            #Pics. Treat yourself this SpyIRL #Promo is a Limited #Offer! ->
  5            http://links.verotel.com/resellerbanner?vercode=9804000001062255%3A
  6            9804000001056315&websitenr=108807&URL=http://spyirl.com/
  7   31.     The Images had been altered by virtue of being cropped and resized, with
  8           the emphasis of the image on the nudity of Plaintiff rather than the broader
  9           context of the photograph itself, making the photographs appear to be
 10           more of a pornographic nature than in their original, intended fixed
 11           expression.
 12   32.     Ms. Morton, by and through her representatives, immediately filed a notice
 13           and takedown request to Twitter, including a demand to suspend the user.
 14           True and correct copies of the e-mail confirmations of receipt of Plaintiff’s
 15           Notice and Takedown requests are attached as Exhibit B.
 16   33.     The link that appears in the Tweets takes a user to a website operated by
 17           payment processor, Verotel, that once existed as an entity under the laws
 18           of the State of California, but now operates out of Amsterdam. The link
 19           offered the user a subscription to pornography for $29.99.
 20   34.     Plaintiff is informed and believes SpyIRL.com received a fee or other
 21           valuable consideration from Verotel each time a user clicked on the link.
 22   35.      Twitter responded to Plaintiff’s initial request, but did not immediately
 23           remove the media.
 24   36.      Twitter never removed the Tweets or suspended the @SpyIRL account.
 25   37.      After Twitter began to partially remove Plaintiff’s Images, the @SpyIRL
 26           User posted the following Tweet: “@genevievemorton , even though she
 27           copyrighted my images...she is a goddess who should be worshiped I
 28
                                               11
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 12 of 98 Page ID #:15



  1           <sic> suggest you go check her out...absolute perfection”. A true and
  2           correct copy of a screenshot of this tweet is attached as Exhibit C.
  3   38.      Ms. Morton noticed the Tweets implied that she had endorsed @SpyIRL
  4           and that her name, likeness, and image were used to promote a link to a
  5           payment processing website where a user can purchase a subscription, not
  6           to an authorized version of Ms. Morton’s images, but to illegal
  7           pornography obtained by and offered on SpyIRL.com.
  8   39.      Plaintiff is informed and believes that Twitter, Inc. and Twitter.com knew
  9           or should have known Verotel is widely known as a payment processor for
 10           and almost exclusively associated with the pornography industry and that
 11           any tweet advertising a transaction involving Verotel would likely violate
 12           Twitter’s policies.
 13   40.     The @SpyIRL Twitter account regularly promotes and advertises its
 14           subscription model to pornography claimed in their Twitter profile as “the
 15           hottest real #amateur #school #spy #candid #pics and #hidden #voyeur
 16           #vids now only at @spyirl get your #spyirl #discount #premium account
 17           for a limited account using this link” and a link to a payment site operated
 18           by Verotel.
 19   41.      On its website, linked to the Twitter account, SpyIRL.com claims to
 20           purchase video footage and makes the following offer: “Sell your high-
 21           quality voyeur videos to us. We offer anywhere from $10 to $1000
 22           depending on the quality and quantity of your submission. Send us a
 23           preview of your video below and we will respond with an offer. You can
 24           request a face blur on your submission. What we look for in videos:
 25           currently not accepting beach, creep shots and non-nude submissions.”
 26   42.      SpyIRL.com does not list any age requirements or any other qualifications
 27           for video content. The seller of content does not have to represent or
 28           warrant that the people who appear in the videos have consented to being
                                               12
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 13 of 98 Page ID #:16



  1           filmed. In fact, it appears that the footage is obtained without the
  2           knowledge or consent of the people who appear in it, and it appears to be
  3           taken from hidden cameras in public restrooms, retail clothing store
  4           dressing rooms, fitness center showers, school bathrooms, and places
  5           where members of the public have a reasonable expectation of privacy.
  6           There is no contact information for SpyIRL.com apart from the submission
  7           form. On their homepage, SpyIRL.com has over 750 videos including
  8           videos featuring very young, nude females who appear to be unaware that
  9           they are being filmed, and categories like “Bathroom,” “Changing Room,”
 10           “Down Blouse,” “Masturbation Spy Cams,” and “Teens.”
 11   43.     The creation of these videos, presuming they are authentically the hidden
 12           camera footage they purport to be, involves the commission of a violation
 13           of California Penal Code Section 647j, which criminalizes photographing,
 14           or recording a person under the clothing or without their knowledge for the
 15           purpose of sexual arousal.
 16   44.     The purchase, sale and display of the “video voyeurism” is, a separate
 17           criminal offense, classified as a misdemeanor in a number of states,
 18           including California, and is federally criminalized under 18 U.S. Code §
 19           1801 known as the “video voyeurism law.”
 20   45.     In addition to being criminalized, video voyeurism is also controversial
 21           because “voyeuristic disorder” is classified alongside the sexual disorders
 22           in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
 23           (DSM-5) that include Exhibitionistic Disorder, Frotteuristic Disorder,
 24           Sexual Masochism Disorder, Sexual Sadism Disorder, Pedophilic
 25           Disorder, and other paraphilias that cause harm to other people.
 26           Voyeuristic disorder may be diagnosed when an individual continuously
 27           experiences strong sexual arousal from observing an unsuspecting person
 28           who is either naked, undressing, or engaging in sexual activity.
                                               13
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 14 of 98 Page ID #:17



  1   46.      If a user clicks the on the @SpyIRL link to Verotel to purchase the
  2           SpyIRL.com subscription advertised in the Tweet alongside Plaintiff’s
  3           name and Twitter handle and the unauthorized, copyright-protected
  4           Images of her nude likeness, the user is redirected to Defendant
  5           SpyIRL.com, and content on that website links to or is embedded with
  6           video content from Pornhub.com. A sample of the video content
  7           embedded from Pornhub.com or bearing its Pornhub Community logo
  8           includes a range of obscene, lewd, and offensive titles such as: “Great Ass
  9           on See-Through Leggings on the Street,” “Ladies Room Voyeur #029,”
 10           “Red-haired Teen Masturbates Hidden Cam,” “Asian Hottie is Caught
 11           Masturbating through the Door by Her Brother Peeping Through the
 12           Door,” “Blonde Slut Goes Shopping with a Toy on Her Ass and Pees on
 13           an Unbought Glass,” “Public Upskirt with No Panties at Outdoor Club,”
 14           “Teen Masturbating in the Bathroom with a Tampon Caught by Hidden
 15           SpyCam.”
 16   47.     Videos on SpyIRL.com have in excess of 250,000 views. SpyIRL.com
 17           also displays this illicitly obtained content as a Content Partner on
 18           Pornhub.com under the account username @spythereman, and links
 19           SpyIRL.com to its Pornhub.com page.
 20   48.     Ms. Morton had not authorized the use of her name or likeness to advertise
 21           this website, and she was has suffered great distress that her name and
 22           professional reputation would be affiliated with this criminalized
 23           pornography website, this paraphilic content, and the sexual exploitation
 24           of children and of victims of human trafficking.
 25   49.     Twitter could easily offer a resource for its Verified Users to report abuse
 26           including the type of commercial misappropriation Ms. Morton suffered,
 27           but it does not do so and unjustly benefits from its failure to do so.
 28
                                               14
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 15 of 98 Page ID #:18



  1   50.     Ms. Morton received a notification in less than twenty-four hours that her
  2           copyright notice and takedown requests were under investigation, but
  3           Twitter did not immediately remove the Images, and they were not
  4           removed all at once, but rather image by image.
  5   51.     Twitter.com could remove entire tweets that contain copyrighted material,
  6           but does not do so. Twitter could, but does not, mitigate copyright
  7           infringement by offering users the opportunity to upload only one image at
  8           a time, or at least, the maximum number of images it can reasonably
  9           handle when a takedown request is submitted. Instead, Twitter offers
 10           users the ability to upload four images in one tweet and removes
 11           copyrighted images piecemeal because Twitter does not want to
 12           compromise the competitive advantage this method affords Twitter.com in
 13           terms of the speed of the CDN as well as the increased data capacity of the
 14           network as alleged further herein.
 15   52.     The partial removal of Ms. Morton’s Images could give a reasonable
 16           person the false impression that the remaining images were not protected
 17           under copyright within the first critical hours during which most of an
 18           audience is likely to encounter new posts on their Twitter feeds. A true and
 19           correct copy of a screenshot showing the removal of some but not all of
 20           the media is attached as Exhibit D. Eventually, Twitter removed all of the
 21           images, but left the Tweets visible. A true and correct copy of screenshots
 22           of the tweets showing the removed media is attached as Exhibit H.
 23   53.     Even though Twitter removed the media, it did not remove the false and
 24           defamatory text or the links to the illegal pornography subscription.
 25   54.     Twitter did not suspend the @SpyIRL account. As of the date of this
 26           Complaint, the tweets still appear on Twitter with empty space that merely
 27           reads, “Media not displayed This image has been removed in response to a
 28           report from the copyright holder.” However, Ms. Morton’s name still
                                              15
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 16 of 98 Page ID #:19



  1           appears in the body of the tweet, falsely advertising and implying that Ms.
  2           Morton’s image is accessible by purchasing subscription on the linked to
  3           Verotel’s website for $29.99.
  4   55.     After Ms. Morton demanded Twitter take down the copyrighted material
  5           and suspend the account, Ms. Morton began to lose followers, and Ms.
  6           Morton has lost over one thousand followers since the initial reports were
  7           submitted.
  8   56.      Ms. Morton has submitted subsequent notices and takedown requests to
  9           Twitter on additional instances of infringement, and Twitter ignored for
 10           months. Plaintiff issued a report of copyright infringement on another
 11           tweet on July 23, 2020, and although Twitter, Inc. acknowledged and
 12           confirmed receipt of the notice, Twitter, Inc. did not remove or respond to
 13           the demand for takedown until October 28, 2020, three months after
 14           Plaintiff notified Twitter. Subsequently, Twitter, Inc. issued an auto-
 15           confirmation acknowledging a copyright report issued by Plainitff on
 16           September 10, 2020, but did not respond until October 19, 2020
 17           confirming the removal of the access to the content, almost six weeks after
 18           the report of infringement was submitted. Defendant’s report case number
 19           is 0172275586.
 20   57.     Although Twitter.com did not remove @SpyIRL’s tweets as demanded by
 21           Ms. Morton and as their policy dictates, Twitter.com actually does remove
 22           entire tweets in response to a copyright report and replaces the entire tweet
 23           with this message: “This Tweet from @(USERNAME) has been withheld
 24           in response to a report from the copyright holder. Learn more.”
 25   58.     Ms. Morton has been targeted by Twitter users recently who send
 26           disturbing e-mails to her website administrator’s account. It is unknown at
 27           this time how many times Defendants have used Ms. Morton’s image in
 28           unauthorized ways to attract and defraud and upset Ms. Morton’s fans, and
                                              16
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 17 of 98 Page ID #:20



  1           the damage to Ms. Morton’s personal and professional reputation as the
  2           result of the very public mentions of Ms. Morton in connection with illegal
  3           pornography is incalculable.
  4   59.     Ms. Morton has had a rash of pornographic accounts follow her account in
  5           the wake of the Tweets that are the subject of this action. Twitter’s
  6           undisclosed, proprietary algorithm appears to direct pornographic accounts
  7           to Ms. Morton’s account despite the fact that Ms. Morton is not following
  8           any pornographic accounts or engaging with any pornographic accounts.
  9   60.      Ms. Morton has blocked over 250 extremely graphic pornographic
 10           accounts that have followed her. Instead of maintaining a safe, reasonable
 11           method of blocking pornographic accounts, a Twitter user must actually
 12           visit the pornographic account’s user page and manually choose to block it
 13           while being exposed to extremely graphic, obscene material.
 14   61.     For over ten years, Ms. Morton has made her living from modeling and
 15           representing family-friendly brands in commercials and other advertising
 16           and promotional vehicles. In order to make a living, Ms. Morton depends
 17           on maintaining a professional reputation that is appealing to brands and
 18           their customers.
 19   62.     Ms. Morton posts regularly on social media platforms to connect with fans
 20           and brands alike.
 21   63.     Plaintiff, like many social media influencers and celebrities, is
 22           occasionally paid to post on social media platforms about products, brands
 23           and services to promote a company or product she endorses in exchange
 24           for payment or other valuable consideration, and the fee is negotiable
 25           based on the brand or product.
 26   64.     In the past several years, brands have increasingly used Twitter.com to
 27           drive traffic to their own websites and links by paying a celebrity Verified
 28
                                               17
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 18 of 98 Page ID #:21



  1           User to use their image, likeness and name in a tweet from the brand’s
  2           official Twitter account.
  3   65.     Although Defendants benefited from driving user traffic using Ms.
  4           Morton’s name and image in the precise way other brands pay Ms. Morton
  5           for the use of her name and image to drive traffic, Defendants have never
  6           paid Ms. Morton.
  7   66.      Defendants have not sought authorization from Ms. Morton or her
  8           representatives for the use of her name, likeness, and Images.
  9   67.     Defendants have not compensated Ms. Morton for the use of her name and
 10           likeness or her Images.
 11   68.     Brands and advertisers pay close attention to the types of products and
 12           brands a celebrity endorses, and Ms. Morton chooses her projects
 13           carefully. In an age of quantifiable data, certain metrics determine a
 14           celebrity’s reach and value and whether their audience is an appropriate fit
 15           for a brand.
 16   69.      Approximately 83,000 Twitter .com users “follow” Ms. Morton, meaning
 17           that 83,000 Twitter subscribers elected to receive her posts automatically
 18           each time she makes one, and this quantity factors into the determination
 19           of an endorsement fee. Ms. Morton had 85,000 followers prior to
 20           demanding that Twitter take down her Images.
 21                                     TWITTER
 22   70.     Defendant Twitter Inc. (“Twitter, Inc.”) has been a publicly traded
 23           company on the New York Stock Exchange since 2013 and owns and
 24           operates the website www.twitter.com, (“Twitter”) an online
 25           microblogging site and social media service which boasted over
 26           330,000,000 active users and 145,000,000 daily users as of September
 27
 28
                                               18
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 19 of 98 Page ID #:22



  1           2019.4 Twitter’s current success and valuation is expressed by its
  2           “mDAU,” a term it coined that translates to “monetizable Daily Active
  3           Usage,” which increased substantially in the first quarter of 2020 when
  4           Twitter earned approximately $800,000,000.5 The mDAU is a
  5           measurement of how many actual, monetizable users are on Twitter. In
  6           short, the more actual users Twitter can capture, the more money Twitter
  7           earns and the higher its share price. Under this business model, Twitter has
  8           no incentive to limit the number or type of subscribers and users.
  9   71.     In 2020, Twitter has grown its mDau to 186,000,000, a 34% year-over-
 10           year increase in Q2, “the highest quarterly year-over-year growth rate
 11           [Twitter has] delivered since [Twitter] began reporting mDau growth.”6
 12           Twitter earned $683,000,000 in the second quarter of 2020.
 13   72.     Twitter, Inc. uses Twitter.com to collect valuable user data and sell it, and
 14           this is a primary revenue stream for Twitter, Inc.
 15   73.     One of the most lucrative areas of high finance is the sale of data to hedge
 16           funds who incorporate the large volume of data into computers for analysis
 17           and trend forecasting to obtain a competitive advantage in investment
 18           strategy.7
 19
      4
       Twitter, Inc. https://s22.q4cdn.com/826641620/files/doc_financials/2019/q1/Q1-
 20
      2019-Slide-Presentation.pdf (accessed Sept. 23, 2020).
 21
      5
       Kanter, Jake. Deadline.com, “Twitter’s revenue of $808M Beats Expectations
 22
      Despite Coronavirus Biting in March” available at:
 23   https://deadline.com/2020/04/twitter-q1-2020-earnings-1202921904/ (accessed
 24
      Sept. 20, 2020).
      6
 25    Dorsey, Jack. Twitter announces second quarter 2020 results, July 23, 2020,
 26
      available at: https://s22.q4cdn.com/826641620/files/doc_financials/2020/q2/Q2-
      2020-Earnings-Press-Release.pdf (accessed Sept. 20, 2020).
 27
      7
       Detrixhe, John. Quartz.com. “Selling Data to Feed Hedge Fund Computers is One
 28   of the Hottest Areas of Finance Right Now” available at:
                                               19
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 20 of 98 Page ID #:23



  1   74.      Twitter, Inc. is valued at $30 billion and earns its approximate $3.46
  2            billion in annual revenue from collecting and selling private user data,
  3            incorporating the data it collects into its own advertising model and selling
  4            targeted advertisements and promoted tweets on its internet property
  5            www.twitter.com.
  6   75.      Twitter.com expressly and unequivocally states that pornography
  7            companies are precluded from purchasing advertising and promoted tweets
  8            on their website.
  9   76.      Twitter.com offers “Verified Accounts” to celebrities and other public
 10            figures, including Ms. Morton on her @GenevieveMorton account, to
 11            assure users that public figures using the website are authentic and not
 12            imposters.8 Part of the appeal of Twitter.com, and what enabled it to
 13            quickly become one of the most successful social media websites in the
 14            world, is the ability to interact with public figures that have Verified
 15            Accounts. Twitter has succeeded where other companies have failed due
 16            to the cooperation, participation, and support of thousands of Verified
 17            Account holders like Ms. Morton.
 18   77.      Twitter offers accounts subject to its Terms of Service, a user agreement
 19            that has changed since Twitter began, but Twitter does not notify users of
 20            changes in a way that requires that a user must review and consent to
 21            changes to continue using the service.9
 22
 23
      https://qz.com/1082389/quant-hedge-funds-are-gorging-on-alternative-data-in-
 24   pursuit-of-an-investing-edge/ (accessed Sept. 20, 2020)
 25   8
       Twitter.com, FAQ, Verified Accounts, https://help.twitter.com/en/managing-your-
      account/twitter-verified-accounts (accessed Sept. 23, 2020). The Verified Accounts
 26   program is currently on hold, and Twitter will no longer verify accounts.
 27   9
       Twitter, Terms of Service, available at: https://twitter.com/en/tos (accessed Sept.
      7, 2020).
 28
                                                20
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 21 of 98 Page ID #:24



  1   78.     Twitter reserves the right to regulate and suspend user accounts and
  2           maintains strict policies regarding, among other things, copyright,
  3           intellectual property, pornography, child sexual exploitation, and human
  4           trafficking.
  5   79.      Twitter expressly states that it refuses to permit paid advertising of “Adult
  6           Sexual Content” and Plaintiff relied on this representation when she
  7           opened her Twitter account in 2009.10
  8   80.     Twitter expressly states that nonconsensual nudity and the type of content
  9           that the @SpyIRL account shares, advertises and promotes is strictly
 10           prohibited, but does not suspend the account or remove the posts that
 11           advertise, promote and link to illegal pornography.
 12   81.     Although Twitter.com once had a feature that permitted a user to “opt out”
 13           of data collection, it no longer offers this option, and Twitter, Inc. collects
 14           Twitter.com users’ data across the web on third party websites, including
 15           Pornhub.com. Boasting 120,000,000 unique user visits per day,
 16           Pornhub.com is almost certainly one of Twitter’s most valuable sources of
 17           monetizable user data.11
 18   82.     Twitter does not appear to enforce their strict and unequivocal policies
 19           against affiliates and/or “Content Partners” of Pornhub.com (@pornhub)
 20           and its owners, subsidiaries, affiliates and related companies. The
 21           @Pornhub Verified Twitter account has approximately 2,100,000
 22           followers and @PornhubModels unverified Twitter account has 420,000
 23           followers.
 24
      10
 25
        Twitter, Ad Content Policies, Adult or sexual products and services, available at
      https://business.twitter.com/en/help/ads-policies/ads-content-policies/adult-or-
 26   sexual-products-and-services.html (accessed Sept. 20, 2020).
 27   11
        Pornhub, The Year in Review, Dec. 11, 2019 available at:
 28   https://www.pornhub.com/insights/2019-year-in-review (accessed July 24, 2020).
                                                21
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 22 of 98 Page ID #:25



  1   83.     Twitter once was a mere social media platform that hosted unadjusted user
  2           feeds of posts in chronological order. As Twitter grew, it ceased merely
  3           posting user’s tweets in chronological order and began to curate its users’
  4           timelines, selecting and arranging tweets via undisclosed, proprietary
  5           algorithms. In practice, this process limits and rearranges what content,
  6           advertisements, and tweets a user sees. Sometimes tweets are a day or two
  7           old when they appear on a timeline, so to avoid missing a tweet from a
  8           favorite account, a user must visit the account’s page to see a list of their
  9           tweets in chronological order. Therefore, usernames, like Plaintiff’s
 10           username @genevievemorton is searchable.
 11   84.     While Twitter maintains a policy refusing to permit pornographers to
 12           purchase advertising on Twitter.com, a pornographer can include a
 13           celebrity’s name and/or hashtag in a Tweet to attract the user’s fan base
 14           who may be searching for the celebrity at any point. Handles and
 15           “hashtags” are searchable. A “hashtag” is a word or name or term with the
 16           “#” sign appearing immediately before it.
 17   85.     Searching a Twitter username (or “handle”) will also reveal tweets in
 18           which the username is mentioned. Including a celebrity Twitter handle is
 19           therefore one way to benefit from a user’s popularity, increasing visibility
 20           of a tweet and therefore driving web traffic to a page or a link in the tweet
 21           without actually paying Twitter to promote that tweet or the link in the
 22           tweet. Anyone searching Twitter.com for “@genevievemorton” or
 23           “#genevieve #morton” will be directed to the @SpyIRL tweets containing
 24           her name and the link to the illegal pornography that falsely implies her
 25           association with the account, the company, the material, and pornography
 26           in general.
 27   86.     Plaintiff further alleges that the @SpyIRL user created these Tweets not
 28           just to advertise subscriptions, but also to drive traffic from Twitter.com to
                                               22
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 23 of 98 Page ID #:26



  1            the infringer’s pornography subscription purchase link and to its website
  2            @SpyIRL.com and ultimately to Pornhub.com where Twitter is able to
  3            collect user data.
  4   87.      By driving user traffic from Twitter to Pornhub.com and elsewhere using
  5            Ms. Morton’s name, likeness, and Images, the @SpyIRL User enabled
  6            Defendant Twitter to access and collect valuable user data which includes
  7            information like the user’s location, the kind of device used, the type of
  8            browser they use, pornography they watch, how long it is watched, their
  9            sexual orientation, what website they navigate to next, what they shop for
 10            buy, what they discuss audibly, who they contact, what phone or computer
 11            applications they use, what they do on those applications and much more.
 12            This information is assembled to create or enhance a digital “fingerprint” 12
 13            whereby any seemingly anonymous visitor can be identified by name
 14            within a margin of error of 98% simply by the various data points that are
 15            collected, thereby eliminating anonymity, but also potentially creating a
 16            permanent record of user data that can be monetized indefinitely, long
 17            after these data collection practices are no longer permitted by law.
 18   88.      When Ms. Morton created a Twitter account, and for several years after,
 19            Twitter protected user privacy by offering users a feature whereby a user
 20            could restrict Twitter’s ability to track data, Twitter has eliminated this
 21            feature. A Twitter user does not need to acknowledge or accept the new
 22            terms of service when Twitter changes, adopts or eliminates a new policy
 23
      12
 24      A digital fingerprint is a “virtual strip search” according to an article on the
 25
      subject in the past year. Websites track private user data so that they can determine
      a myriad of factors and can identify a user with remarkable accuracy, eliminating
 26   anonymity on the Internet. See “What is Fingerprinting? The online tracking you
 27
      can’t avoid,” Fowler, Geoffrey A., THE WASHINGTON POST, November 10, 2019
      available at https://www.denverpost.com/2019/11/10/online-website-unique-
 28   fingerprinting-data-privacy-internet/ (accessed Sept. 12, 2020).
                                                23
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 24 of 98 Page ID #:27



  1           and can carry on using an account without awareness of the change, so
  2           Twitter did not require users to consent to the change in policy. Plaintiff
  3           did not know that a condition of having an account with Twitter.com was
  4           the consent to tracking user data on third party websites and selling it to
  5           other parties.
  6   89.     Plaintiff is informed and believes that Twitter, Inc. sells this data, often
  7           collected in violation of its own policies and in reckless disregard of the
  8           criminal misconduct involved, to third parties as well as use it in their
  9           advertising models generating annual revenue of at least $3 billion.
 10   90.     In order to generate as much traffic as possible, pornographic websites like
 11           Pornhub.com and its related companies incentivize their users to gather as
 12           much traffic as possible, expressly and specifically on Twitter.com, to the
 13           exclusion of other social media platforms.
 14   91.     Pornhub.com instructs its Content Partners, including SpyIRL.com, to
 15           craft attention-grabbing tweets, and Pornhub.com and/or its related
 16           companies instruct their Content Partners, affiliates, and/or users to
 17           include photographs of beautiful women who are not involved in
 18           pornography to encourage Twitter users to click on links that will
 19           eventually land them at Pornhub.com or other pornographic websites.
 20   92.     Pornhub.com’s related company Modelhub.com specifically advises users:
 21           “Take cues from all the bikini models on Instagram to learn how to build a
 22           huge following without nudity. Linking out from SFW social networks is
 23           a little more complicated, because sometimes Pornhub.com or
 24           modelhub.com links will not be allowed. Try linking to your Twitter...
 25           Consider mentioning in your bio there is more NSFW content on your
 26           Twitter account.”
 27   93.     SpyIRL.com followed these precise instructions and even included bikini
 28           shots of Plaintiff on an Instagram account that belongs to SpyIRL.com.
                                                24
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 25 of 98 Page ID #:28



  1   94.     Pornography websites like Pornhub.com pay their users for the traffic
  2           driven by the use of images in photographs, and Plaintiff is informed and
  3           believes and thereon alleges that the @SpyIRL User was paid in
  4           connection with the use of Plaintiff’s Images on Twitter.com in violation
  5           of Federal Copyright law, to drive traffic to Pornhub.
  6   95.     Twitter tracks its users through the use of “cookie profiling” the entire
  7           time a user is browsing, even after it leaves Twitter.com, and obtains
  8           valuable user data of its account holders on pornographic websites. This
  9           data is collected and used by Twitter in its advertising models to create a
 10           more comprehensive picture of its users and, among other things, their
 11           buying habits. This information enables Twitter to offer its advertisers
 12           very specific marketing models to target likely customers. The more traffic
 13           Twitter sends and receives to pornographic companies, the more value it
 14           theoretically creates for its stakeholders and potential customers.
 15   96.     This formerly private user data obtained by Twitter on third party websites
 16           is also sold at a premium to various businesses, including hedge funds
 17           where it is used to obtain a competitive advantage.
 18   97.     In the series of infringing Tweets, as alleged herein, the @SpyIRL User
 19           falsely stated and/or implied that Plaintiff was professionally affiliated
 20           with and/or endorsing the pornography company and/or that images of her
 21           could be obtained by purchasing a subscription SpyIRL.com to
 22           deliberately deceive consumers and the public and/or to attract Ms.
 23           Morton’s following to drive traffic to the @SpyIRL Twitter page and
 24           ultimately on to SpyIRL.com and ultimately Pornhub.com.
 25   98.     SpyIRL.com’s video content prominently displays Defendant
 26           Pornhub.com’s logos and SpyIRL.com has a professional association with
 27           Pornhub.com.
 28
                                               25
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 26 of 98 Page ID #:29



  1   99.     Pornhub contains material with promoted search terms and titles such as
  2           “Drunk Teen Abused Sleeping” and “Young Teen Snapchat
  3           Leak.” Victims of rape and sex trafficking, including underage sex
  4           trafficking, have come forward and accused Pornhub of refusing to remove
  5           content containing their images engaged in acts that filmed without their
  6           consent.
  7   100.    The BBC reported that a young woman named Rose Kalemba came
  8           forward and described how a video of her rape when she was fourteen
  9           years old was uploaded to Pornhub who refused to take it down for weeks,
 10           and by the time the video came down, another copy of the video had
 11           replaced it. Pornhub admitted to this on their verified Twitter account,
 12           stating that they had “verified” the minor who had been trafficked and
 13           raped in 58 videos uploaded to Pornhub. In one year, there were 42 billion
 14           visits to Pornhub and 6 million videos uploaded to the site.
 15   101.    In March 2020, activists put forth a petition to shut down Pornhub and
 16           hold its executives accountable for aiding trafficking. The petition claims:
 17           “Pornhub, the world’s largest and most popular porn site has been
 18           repeatedly caught enabling, hosting, and profiting from videos of child
 19           rape, sex trafficking, and other forms of nonconsensual content exploiting
 20           women and minors.” As of the date of this Complaint, over 2,000,000
 21           people have signed this petition.
 22   102.    When Ms. Morton realized her intellectual property and name, likeness
 23           and image had been used to promote Defendant Pornhub and its affiliates
 24           in the Tweets posted by SpyIRL that remains on Twitter to this day, Ms.
 25           Morton suffered extreme emotional distress including physical symptoms
 26           of stress, anxiety, depression, insomnia, and skin rashes.
 27   103.    The actions of the Defendants have caused Ms. Morton great harm to her
 28           personal and professional reputation as well as to the commercial value of
                                              26
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 27 of 98 Page ID #:30



  1           her brand. In recent months, Ms. Morton appeared on various websites as
  2           an “adult entertainer” and has had to incur costs and take steps to have this
  3           false information changed.
  4   104.    Twitter’s notice and takedown procedure squarely disfavors the copyright
  5           holder while emboldening and empowering the infringer because each
  6           instance of copyright infringement must be reported individually through a
  7           form on the Twitter.com website that includes repetitive information and
  8           the requirement of disclosing private contact information of the owner of
  9           the copyright, so multiple acts of infringement take unnecessary valuable
 10           time in the earliest moments of the infringement when time is of the
 11           essence.
 12   105.    The Twitter.com report protocols disfavor the copyright owner, but the
 13           Twitter API enables infringers to upload images and other media to up to
 14           100 accounts at a time, making it virtually impossible for Plaintiff to
 15           timely and efficiently assert her rights once they have been infringed.
 16           Once a copyright protected photo has been released, if it is popular, it can
 17           easily begin to appear multiple times, making it extraordinarily time
 18           consuming and burdensome to stop the domino effect of the initial
 19           infringement.
 20               AFFILIATE MARKETING AND THE SALE OF DATA
 21   106.    Since Twitter made the adjustment to its API and enabled developers to
 22           upload multiple images, including copyrighted images, to hundreds of
 23           accounts at once, its mDAU has increased substantially, as alleged herein,
 24           with a 34% increase in just twelve months.
 25   107.    Affiliate marketing has become an increasingly popular way for online
 26           businesses to attract customers and drive traffic. Affiliate marketing
 27           consists of deploying smaller users, or affiliates, to funnel website traffic
 28           from one user’s webpage or social media account to another in exchange
                                               27
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 28 of 98 Page ID #:31



  1           for a commission or other benefit. Often smaller, anonymous users do not
  2           have the appearance of directly receiving financial compensation from the
  3           bigger company, and the smaller user can employ various methods of
  4           unlawful conduct to the direct financial benefit of the bigger company
  5           without implicating the bigger company or being held accountable for their
  6           actions. However, these actions translate into substantial sums of money
  7           over time for Twitter and because they yield valuable user data.
  8   108.    The following websites all maintain affiliate programs: verotel.com,
  9           pornhub.com, porndeals.org, hidden-zone.com, upskirt-times.com, dollar-
 10           paradise.com, zombaio.com, mechbunny.com, and are all linked to the
 11           SpyIRL website and Twitter profiles thereby offering SpyIRL substantial
 12           revenue streams from the redirection of users from Twitter.com. These
 13           businesses benefit from user traffic by the collection of user’s data as well
 14           as from sales, transaction fees and more.
 15   109.    Affiliate marketers have been using Twitter to promote products,
 16           contributing to the meteoric rise of Twitter and its substantial
 17           success. Affiliate marketers appear to be regular users, thereby increasing
 18           Twitter’s mDAU, affiliate marketers tend to maintain more than one
 19           account and use subtle marketing tools to move traffic from their accounts
 20           to websites and applications that will pay for unique visits or pay a
 21           commission for items sold.
 22   110.    The online pornography industry benefits from using affiliate marketing
 23           by using smaller websites and social media accounts to funnel traffic to the
 24           sites where users are inundated with paid advertisements or have the
 25           option to purchase content or subscriptions. Larger companies incentivize
 26           smaller, more obscure websites and social media accounts to attract and
 27           drive traffic using illegal means, but while the larger, traditionally
 28           immunized ISP reaps the rewards of the illegal conduct, the smaller
                                               28
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 29 of 98 Page ID #:32



  1            company bears the liability and is often overseas or otherwise difficult to
  2            locate.
  3

  4          TWITTER DOES NOT BLOCK LINKS TO PURCHASE ILLEGAL
  5                                    PORNOGRAPHY
  6   111.     Verotel is an adult entertainment payment services firm that originated in
  7            San Francisco, but relocated and is now operating out of Amsterdam and
  8            specializes in high-risk financial transactions, particularly pornographic
  9            websites. Verotel is affiliated with the website linked to the SpyIRL.com
 10            website that sells subscriptions to illegal pornography.
 11   112.     Twitter knew or should have known that any post including a link to
 12            Verotel, including Defendant SpyIRL.com’s post, was likely advertising
 13            pornographic content, including illegal pornographic content, in violation
 14            of their policies, and Twitter was in a position to flag this content for
 15            review or block it entirely or suspend accounts posting it.
 16   113.     Twitter maintains the right and ability to block certain links from
 17            appearing, however Twitter permits its users to post Verotel affiliate links,
 18            driving traffic there to purchase subscriptions to pornography obtained in
 19            furtherance of sex trafficking, rape, sexual exploitation of children, and
 20            prostitution. A true and correct copy of Twitter’s policy reserving the right
 21            to block links is attached as Exhibit F.
 22   114.     Twitter, Inc. and its officers knew or should have known that Twitter.com
 23            is being used to sell illegal “Voyeur Video” pornography vis a vis the
 24            Verotel payment processing links and is contributing to nonconsensual
 25            nudity, the sexual exploitation of children and victims of human
 26            trafficking.
 27   115.     Twitter, Inc. could prohibit Twitter.com from permitting the sale of
 28            pornographic material or anything sold by Verotel or any adult
                                                29
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 30 of 98 Page ID #:33



  1           entertainment payment processor on Twitter.com, but it benefits
  2           financially from pornography industry-associated accounts and the related
  3           collection and sale of user data.
  4   116.    At all times, Defendant Twitter, Inc. was aware, or should have been
  5           aware, that Pornhub.com had not taken steps to ensure that users were
  6           prohibited from uploading content that was obtained in connection with
  7           rape, human trafficking, prostitution and the sexual exploitation of
  8           children.
  9   117.    Twitter.com failed to honor Ms. Morton’s request to suspend the
 10           @SpyIRL account after it infringed her copyright and falsely portrayed her
 11           as endorsing SpyIRL.com’s content, leaving the Tweets visible to this day.
 12           The fact that the photos have been removed, but that Ms. Morton’s name
 13           and Verified Username still appear on the Tweets falsely implying that her
 14           image can be purchased on the accompanying link has further damaged
 15           Ms. Morton’s image and deprived Ms. Morton of sales on her own
 16           website, and Ms. Morton has been falsely labeled an “adult entertainer” on
 17           other websites which has tremendously damaged her personal and
 18           professional reputation. Defendant Twitter, Inc. profited from the
 19           collection of valuable data and/or fees from Twitter’s failure to remove the
 20           Tweets in their entirety and/or suspend the account user after being made
 21           aware that the user had using unauthorized images and/or celebrity
 22           endorsements to drive traffic from Twitter to Pornhub, and actually
 23           profited from the exploitation of both the unauthorized images as well as
 24           the sex trafficking.
 25   118.    Twitter maintains a “Child Sexual Exploitation Policy” dated March 2019
 26           that states: “We have a zero tolerance child sexual exploitation policy on
 27           Twitter. Twitter has zero tolerance towards any material that features or
 28           promotes child sexual exploitation, one of the most serious violations of
                                                  30
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 31 of 98 Page ID #:34



  1           the Twitter rules. This may include media, text, illustrated or computer-
  2           generated images. Regardless of the intent, viewing, sharing, or linking to
  3           child sexual exploitation material contributes to the revictimization of the
  4           depicted children. This also applies to content that may further contribute
  5           to victimization of children through the promotion or glorification of child
  6           sexual exploitation. For the purposes of this policy, a minor is any person
  7           under the age of eighteen,” and Plaintiff relied on Twitter’s representations
  8           about its policies and relied on the representations that it would enforce
  9           these policies for the benefit of its users and the public at large. A true and
 10           correct copy of Twitter’s policy on Child Sexual Exploitation policy is
 11           attached as Exhibit G.
 12   119.    Twitter has not enforced its policy against purveyor of illegal pornography
 13           @SpyIRL even when Plaintiff demanded that Twitter suspend the account
 14           in connection with the claims alleged herein.
 15   120.    Twitter maintains a policy that gives them the right to suspend or terminate
 16           a user account for “no reason” but also for specifically engaging in
 17           unlawful conduct. This policy is not enforced against Defendants or their
 18           affiliates.
 19   121.    Twitter maintains a policy against posting images that feature
 20           nonconsensual nudity. A true and correct copy of the nonconsensual
 21           nudity policy is attached as Exhibit I. Twitter did not enforce this policy
 22           with respect to the @SpyIRL account which exists purposefully to feaure
 23           nonconsensual nudity.
 24   122.    On June 10, 2020, Twitter joined other technology companies in
 25           announcing their participation in “Project Protect: A plan to combat online
 26           child sexual abuse – a renewed investment and ongoing commitment to
 27           our work seeking to prevent and eradicate online CSEA (Child Sexual
 28           Exploitation and Abuse).” The plan does not include terminating accounts
                                               31
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 32 of 98 Page ID #:35



  1           that profit off of Child Sexual Exploitation and Abuse or that violate
  2           federal law, including copyright law, that promote this material.
  3   123.    At all times, Twitter, Inc. has been the owner and operator of Twitter.com,
  4           but the majority of Twitter, Inc.’s revenue is derived from revenue streams
  5           related to the misuse of Twitter.com and the exploitation of the platform in
  6           deliberate violation of Twitter.com’s policies.
  7   124.    Twitter, Inc. is the principal, and Twitter.com, to the extent that it exists or
  8           generates revenue independently from Twitter, Inc.’s additional
  9           subsidiaries, revenue streams and ventures, is the agent of Twitter, Inc. and
 10           has the apparent authority to bind Twitter, Inc. To the extent that Twitter,
 11           Inc. is one and the same as Twitter.com, Twitter, Inc. is liable for the
 12           misconduct of Twitter.com and permitting a corporation with multiple
 13           revenue streams to improperly exploit immunity provisions afforded only
 14           to internet providers would result in fraud and inequity.
 15   125.    Twitter, Inc., and the employees and directors of Twitter, Inc. knowingly
 16           participated in the misconduct of Twitter.com by providing the means and
 17           funds to operate.
 18   126.     Twitter, Inc. sold the data to third parties, including multinational
 19           corporations and others, who knew or should have known that the data was
 20           gathered in furtherance of a scheme that involved illegal pornography that
 21           involved hidden cameras, video voyeurism, child sexual exploitation and
 22           human trafficking.
 23                                    FIRST COUNT:
 24                           COPYRIGHT INFRINGEMENT
 25                     DIRECT, CONTRIBUTORY, VICARIOUS
 26                      U.S. Code § 501 et. seq / COMMON LAW
 27   127.    Ms. Morton incorporates by reference all preceding allegations as though
 28           fully set forth herein and further alleges:
                                                32
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 33 of 98 Page ID #:36



  1   128.    Plaintiff is the registered copyright owner of twelve (12) pictorial images
  2           (“Images”) as alleged herein. The copyright registration certificates are set
  3           forth in Exhibit E.
  4   129.    At all relevant times, Defendant SpyIRL.com committed acts by and
  5           through its employee, agent, representative, affiliate, or proprietor to the
  6           benefit of SpyIRL.com, and to the benefit of other Defendants including
  7           Twitter, Inc. and those unknown to Plaintiff at this time but whose
  8           identities are likely to be discovered.
  9   130.    Defendant SpyIRL.com had access to certain Images via Ms. Morton’s
 10           website, and substantially similar images appeared on the SpyIRL.com’s
 11           Twitter account, @SpyIRL, in the series of Tweets as alleged herein
 12           without Plaintiff's consent.
 13   131.    Specifically, @SpyIRL posted three Tweets containing four images for a
 14           total of twelve Images substantially similar to Plaintiff’s Images listed on
 15           the copyright registration as follows: Tweet 1: (1-1) certificate
 16           VA0002210005 under image file name: Private Island 6; (1-2) certificate
 17           VA0002210005 under image file name “Private Island 4”; (1-3) certificate
 18           VA0002210694 under the image file name “Love on the Rocks 19”; (1-4)
 19           certificate VA0002210005 under the image file name “After Dark 14”;
 20           Tweet 2: (2-1) certificate VA0002210005, image name “Private island
 21           23”; (2-2) certificate VA0002210694 “Love on the Rocks 15”; (2-3)
 22           certificate VA0002210694, image name “Love on the Rocks 12”; (2-4)
 23           certificate VA0002211724, image name “Love on the Rocks 18”; Tweet 3:
 24           (3-1) certificate VA 0002210005, image name “After Dark 13”; (3-2)
 25           VA0002210005, image name “Private Island 30”; (3-3) certificate
 26           VA0002210005, image name “Private island 18”; (3-4)VA0002211724
 27           “Love on the Rocks 17.
 28
                                               33
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 34 of 98 Page ID #:37



  1   132.    Plaintiff is informed and believes, and on that basis, alleges that
  2           SpyIRL.com reproduced Plaintiff’s images by creating copies of the
  3           Images by means of a technological process, either by downloading,
  4           photographing, “screenshotting” or otherwise reproducing a digital copy to
  5           an electronic device, or by some other technological means unknown to
  6           Plaintiff at this time but likely to be discoverable through reasonable
  7           investigation in violation of 17 U.S.C. Section 106(1).
  8   133.    Defendant SpyIRL.com caused the unlawfully created additional copies of
  9           these twelve (12) separate Images to be stored on the user of @SpyIRL’s
 10           device or through a cloud or other remote data storage facility accessible to
 11           and used by Defendant SpyIRL.com in violation of Plaintiff’s exclusive
 12           rights to reproduce under 17 U.S.C. § 106(1).
 13   134.    Plaintiff further alleges that the user of the @SpyIRL Twitter account
 14           willfully infringed Ms. Morton’s copyright by creating derivative works by
 15           cropping and resizing Ms. Morton’s Images to the extent that it changed
 16           the context and integrity of the Image in violation of 17 U.S.C. Section
 17           106(2).
 18   135.    Plaintiff further alleges that Defendant SpyIRL.com separated the Images
 19           them from the original collections in which they appeared and created
 20           three new, derivative collections in three sets of four Images per Tweet in
 21           violation of 17 U.S.C. § 106(2).
 22   136.    Plaintiff further alleges that Defendant SpyIRL.com uploaded the copies of
 23           the Images on to Defendant Twitter, Inc.’s servers or other data storage
 24           devices or applications in violation of 17 U.S.C. § 106(1).
 25   137.    Plaintiff further alleges that SpyIRL.com willfully infringed Ms. Morton’s
 26           copyright by creating a copy on an electronic device to upload and embed
 27           and actually embedded Plaintiff’s Images on Twitter.
 28
                                                 34
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 35 of 98 Page ID #:38



  1   138.    Plaintiff further alleges that SpyIRL.com willfully infringed Ms. Morton’s
  2           copyright by creating derivative works by effectively creating an
  3           advertisement for Defendant’s website. Thus, selecting, cropping,
  4           collecting, and arranging these images into the new grouping of the Tweet
  5           was a violation of Ms. Morton’s exclusive right to create derivative works
  6           under 17 U.S.C. §106(2).
  7   139.    Defendant SpyIRL.com willfully infringed on Ms. Morton’s copyright by
  8           posting the Tweets containing the images on Defendant Twitter’s website
  9           for purposes of obtaining a commercial advantage or private financial
 10           gain, using the image to attract interest and advertise SpyIRL.com’s
 11           website and subscriptions to its illicit video content and to drive valuable
 12           traffic to Pornhub.com and others where valuable user data would be
 13           collected and used for direct financial gain and various longer-term
 14           commercial purposes and to obtain a competitive advantage.
 15   140.    Plaintiff is informed and believes, and on that basis alleges that acting in
 16           bad faith, Defendant SpyIRL.com did not provide accurate contact
 17           information to their domain registrar.
 18   141.    By posting the copyrighted photographs on Twitter, SpyIRL.com reduced
 19           the commercial value of the photographs by making them available for
 20           free to the public and anyone who was searching Ms. Morton’s Twitter
 21           username or hashtag. By imputing that these images were somehow
 22           associated with illegal voyeur pornography, SpyIRL.com and Twitter have
 23           effectively destroyed the commercial value of the Images and the
 24           commercial value of the collections of the Images offered for sale and
 25           contemplated for future sales.
 26                           VICARIOUS INFRINGEMENT
 27                           (Against Defendant Twitter.com)
 28
                                               35
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 36 of 98 Page ID #:39



  1   142.    Ms. Morton incorporates by reference all preceding allegations as though
  2           fully set forth herein and further alleges:
  3   143.    Defendant Twitter had the right and ability to supervise and control the
  4           infringing activity by being able and authorized to suspend the @SpyIRL
  5           account for violating its terms and services prior to the infringement, and
  6           Twitter’s bad faith failure to enforce its policies against @SpyIRL and
  7           suspend the account is the proximate cause of the infringement.
  8   144.     After the infringement occurred, Twitter still had the right and ability to
  9           supervise and control the infringing activity by being able to remove the
 10           content from their website and having the statutory authority and
 11           contractual duty to do so, particularly as it was included in a tweet
 12           containing a link to purchase a subscription to illegally-obtained video
 13           voyeur pornography that profited off human trafficking and the sexual
 14           exploitation of children in violation of Twitter’s policies.
 15   145.    Twitter had a direct financial benefit from the infringing activity because
 16           Twitter collects user data that it sells to third parties and/or incorporates
 17           into their own advertising models, and because Twitter’s value increases
 18           proportionally with the increase of its “mDAU” (or monetizable Daily
 19           Active Usage), and the infringement of Plaintiff’s copyrighted images that
 20           were exclusively available for purchase on her website would and did
 21           result in additional user traffic and monetizable data.
 22   146.    Defendant Twitter does not reasonably implement a policy that provides
 23           for the termination of subscribers and account holders who are repeat
 24           offenders in violation of Section 512(i)(1)(A). Although such a policy
 25           exists, it is not enforced against the Defendants and their agents and
 26           affiliates, and Twitter benefits financially from refraining to reasonably
 27           implement the policy because a substantial portion of Twitter, Inc.’s
 28           revenue is derived from the sale and collection of data across the internet,
                                                36
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 37 of 98 Page ID #:40



  1           and a substantial portion of data-generating traffic is derived from
  2           Pornhub.com, and their affiliates and related websites and companies, at
  3           least one of which receives an estimated 120,000,000 unique user visits
  4           per day.
  5   147.    Defendant Twitter does not reasonably implement their policy to terminate
  6           accounts that link to or involve companies directly profiting off human
  7           trafficking and the exploitation of children.
  8   148.    When a copyright infringement claim is submitted, and Twitter has actual
  9           knowledge that the material is infringing, is turning a blind eye and not
 10           investigating the context of the infringement or the account holder to
 11           determine whether the unlawful activity is connected to the exploitation of
 12           children, trademark infringement, publicity rights, false advertising, or
 13           violates any of their other policies, including its policy regarding the
 14           advertising and promotion of pornographic websites. To limit their costs
 15           and inflate their mDAU, thereby deriving a direct financial benefit, Twitter
 16           is either complicit or remaining willfully ignorant regarding the
 17           circumstances of account holders who violate state and federal law.
 18   149.    Plaintiff submitted three demands to Twitter, Inc. to take down the
 19           infringing material, and Twitter, Inc. issued their report numbers:
 20           0155741360; 0155743889; and 0155742748.
 21   150.    Doe Defendants, other persons or entities currently unknown to Plaintiff,
 22           had the right and ability to supervise and control SpyIRL.com’s infringing
 23           activity and had a direct financial benefit from the activity.
 24               DIRECT AND CONTRIBUTORY INFRINGEMENT
 25                           (against Defendant Twitter, Inc.)
 26   151.    Ms. Morton incorporates by reference all preceding allegations as though
 27           fully set forth herein and further alleges:
 28
                                                37
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 38 of 98 Page ID #:41



  1   152.    Defendant Twitter, Inc. is a corporation that owns, among other assets,
  2           Twitter.com.
  3   153.    Defendant Twitter, Inc. had knowledge of Twitter.com’s direct
  4           infringement of copyrighted materials by caching and, in a novel and more
  5           advanced way, directly copying data using technological processes for
  6           Twitter.com’s more efficient, elastic data storage and CDN in the newer
  7           cloud architecture, and Twitter, Inc. materially contributed to the
  8           infringement by providing the funding and/or technological means to
  9           create the cloud architecture and technology to upload, embed, or
 10           otherwise cause the images to be copied onto numerous servers worldwide
 11           and throughout the universe.
 12   154.    By facilitating Twitter.com’s infringement of copyrighted materials,
 13           Twitter, Inc. and its officers obtained a competitive advantage over other
 14           social networking companies who do not engage in these more
 15           complicated technological processes that require unnecessary and
 16           excessive infringement of copyrights in order to increase speed of data
 17           transfer and data capacity.
 18   155.    Twitter, Inc., and / or its agents or other Doe Defendants currently
 19           unknown to Plaintiff, materially contributed to the infringement by
 20           providing the @SpyIRL account user with the technological means by
 21           which to crop and upload the images, and induced the infringement either
 22           directly or by using strategic partners to instruct the infringer to commit
 23           the infringement. Defendants had the right and ability to control the user
 24           of the @SpyIRL account because they could have terminated the account
 25           or restricted access to advanced image upload technology to purveyors of
 26           illegal pornography.
 27                           SECOND CAUSE OF ACTION
 28                                    FOSTA-SESTA
                                               38
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 39 of 98 Page ID #:42



  1                                     18 U.S.C. § 1595
  2   156.    Ms. Morton incorporates by reference all preceding allegations as though
  3           fully set forth herein and further alleges:
  4   157.    Using Twitter.com, Defendant SpyIRL.com advertises, purchases,
  5           distributes, and displays voyeur video including footage obtained from
  6           parties who knowingly, in or affecting interstate or foreign commerce,
  7           recruit, entice, harbor, transport, provide, obtain, advertise, maintain,
  8           patronize, or solicit by any means a person, knowing, or in reckless
  9           disregard of the fact that means of force, threats of force,
 10           fraud, coercion described in subsection (e)(2), or any combination of such
 11           means will be used to cause the person to engage in a commercial sex act,
 12           or that the person has not attained the age of 18 years and will be caused to
 13           engage in a commercial sex act. Defendant Twitter, Inc. collects the data
 14           made available by these illicit acts and sells it to third parties, including
 15           global hedge funds who know or should have known of the tainted source
 16           of the data and the way this model incentivizes human trafficking, child
 17           sexual exploitation, and nonconsensual nudity obtained by spy cameras.
 18   158.    These sex acts are filmed for the purpose of sale and distribution on
 19           SpyIRL.com and its Content Partner Pornhub. SpyIRL.com induces
 20           human traffickers to commit violations by offering a profit motive to
 21           parties who create videos and requires no proof of consent or age of the
 22           parties appearing in the video footage. Defendants receive valuable traffic
 23           and user data from knowingly supporting or facilitating the unlawful
 24           commercial sex acts by paying affiliates of the purchaser of the video
 25           content or otherwise incentivizing the perpetrator to generate the content
 26           that will attract and drive content.
 27   159.    Plaintiff has been directly and proximately harmed as a result of the
 28           commission of a Federal offense in furtherance or promotion of a criminal
                                                39
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 40 of 98 Page ID #:43



  1           enterprise that profits from human trafficking and the sexual exploitation
  2           of children.
  3   160.    Defendant SpyIRL.com misappropriated Plaintiff’s name, likeness,
  4           intellectual property, and commercial rights to such an extent that Ms.
  5           Morton was effectively placed into the forced service of a purveyor of
  6           illegal pornography who used her commercial property and value without
  7           compensation to drive traffic and collect affiliate fees.
  8   161.    SpyIRL.com used Ms. Morton’s name, likeness, and intellectual property
  9           Images at the direction of its content partner Pornhub.com and/or
 10           Twitter.com to the benefit of Twitter, Inc., and Defendant Twitter, Inc.
 11           derived a quantifiable financial benefit from the misappropriation of Ms.
 12           Morton’s commercial property.
 13   162.    Defendant Twitter, Inc. knowingly refused to suspend an account that
 14           brazenly and openly uses Twitter.com to promote and sell illegal
 15           pornography purchased from third parties internationally in complete
 16           disregard of the fact that it involves the sexual exploitation of children.
 17                             THIRD CAUSE OF ACTION
 18                 MISAPPROPRIATION / RIGHT OF PUBLICITY
 19              CALIFORNIA CODE OF CIVIL PROCEDURE § 3344
 20   163.    Ms. Morton incorporates by reference all preceding allegations as though
 21           fully set forth herein and further alleges:
 22   164.    Defendant SpyIRL.com knowingly and willfully used Plaintiff’s name,
 23           image, likeness and Twitter account handle on a post on Twitter for the
 24           purposes of advertising, selling, or soliciting purchases of their
 25           subscription products and website without Ms. Morton’s consent,
 26           authorization, or knowledge. Specifically, SpyIRL.com used its @SpyIRL
 27           Twitter account to post a Tweet accessible worldwide to the public that
 28           contained Plaintiff’s name, Twitter username, and nude photographic
                                                40
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 41 of 98 Page ID #:44



  1           image without her consent for the purpose of attracting Twitter users,
  2           driving valuable traffic and capturing valuable user data, promoting its
  3           brand and website, and to solicit purchases of subscriptions to its website
  4           offering pornographic video content seemingly obtained in violation of
  5           state and federal privacy and trafficking laws.
  6   165.    Defendant SpyIRL.com’s use of Plaintiff’s name, including her account
  7           username and hashtag, and image falsely implied or suggested to followers
  8           and to anyone searching Ms. Morton’s name, username, or hashtag that
  9           authorized images of Ms. Morton were available for purchase on
 10           SpyIRL.com’s website alongside SpyIRL.com’s illegal pornography,
 11           and/or that Ms. Morton, a professional model, had authorized the use of
 12           her name, image and likeness to SpyIRL.com for purposes of endorsing
 13           the company and/or its products or subscription to illegal pornography that
 14           actually does contribute to, or is at least widely perceived as contributing
 15           to, human trafficking, nonconsensual filming of people engaging in
 16           private, often sexual acts, and the sexual exploitation of children.
 17           Defendant knew this to be false, and knew Plaintiff would not have
 18           consented to endorsing this company.
 19   166.    Defendant’s Tweets containing Ms. Morton’s name, image, and likeness
 20           included a link to Verotel’s website where a user could purchase a
 21           subscription to SpyIRL.com for $29.99 by entering credit card
 22           information, falsely implying that Ms. Morton’s copyrighted photographic
 23           images were available on SpyIRL.com, and Ms. Morton would not have
 24           allowed her name and likeness to be used at any price or under any
 25           circumstances in association with SpyIRL.com or Verotel because it is a
 26           payment processor exclusively associated with pornographic content.
 27   167.    Plaintiff would never have agreed to advertise Defendant SpyIRL.com’s
 28           website because the Defendant is engaged in the distribution of illicit
                                               41
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 42 of 98 Page ID #:45



  1           video content that incentivizes and promotes human trafficking and child
  2           sexual exploitation, and professionally associating with such an enterprise
  3           would and has resulted in in incalculable, catastrophic damage to Ms.
  4           Morton’s professional image, personal reputation and commercial brand
  5           value.
  6   168.    Plaintiff alleges that Defendant SpyIRL.com’s website is either owned by,
  7           affiliated with, or maintains a pecuniary relationship with all other
  8           Defendants such that each of the Defendants incurred a direct financial or
  9           commercial benefit from the misappropriation of Plaintiff’s name and
 10           likeness. As a direct result of Defendant SpyIRL.com’s unauthorized use
 11           of Ms. Morton’s name and likeness, as well as her copyrighted
 12           photographs, Defendant Twitter collected monetizable data it could not
 13           have lawfully obtained.
 14   169.    Defendant Twitter, Inc. induced and/or instructed SpyIRL.com to commit
 15           the misconduct herein described, provided the means by which to commit
 16           the misconduct, and upon discovering the misconduct after Plaintiff
 17           notified Twitter, Inc. on May 19, 2020, deliberately refused to suspend the
 18           account, delete the tweets, or take any other measure to mitigate the
 19           damages to Ms. Morton and obtained and continues to obtain both a
 20           commercial advantage as well as direct financial gain from the misconduct
 21           of their user @SpyIRL and its affiliated companies.
 22   170.    The misappropriation and unlawful use of Ms. Morton’s name, image,
 23           photograph, and likeness by a website that deals in illegally-obtained
 24           pornographic content involving sex trafficking and child sexual
 25           exploitation has resulted in severe damages to Ms. Morton’s professional
 26           reputation and commercial value as a model and public figure because any
 27           of Ms. Morton’s fans and potential employers who have searched her
 28           name on Twitter or on various search engines may have been led to
                                               42
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 43 of 98 Page ID #:46



  1           believe she was in adult entertainment affiliated with Defendant’s
  2           exploitative website and unlawful activities.
  3   171.    Defendant SpyIRL.com’s Tweets containing Plaintiff’s name and false
  4           statements appear on Twitter to this day, and Twitter refuses to or willfully
  5           neglects to remove them or suspend the account.
  6   172.    Twitter knew or should have known that well before the Tweets were ever
  7           posted, @SpyIRL was operating in violation of Twitter’s User Agreement
  8           and for an improper purpose, advertising illegal pornography in violation
  9           of Federal and state laws, but Twitter did not suspend the @SpyIRL
 10           account and, to the detriment of Plaintiff, derived a financial benefit by not
 11           exercising their contractual and legal duties to suspend the account before
 12           the user ever had an opportunity to post the Tweets.
 13   173.    The misappropriation of Ms. Morton’s nude image, an image that she
 14           would never have licensed to a pornography company, not only violates
 15           Twitter’s nonconsensual nudity policy but also compounds the
 16           egregiousness of Defendants’ conduct because Ms. Morton did not
 17           authorize her nude image to be used to promote @SpyIRL’s products or
 18           Twitter or permit her nude image and name to be used in connection with
 19           driving user traffic in furtherance of a scheme to collect user data. Ms.
 20           Morton’s loyal fanbase of over 3,500,000 includes the precise type of
 21           people in a consumer demographic that Twitter and pornography websites
 22           seek to attract, and not only has Ms. Morton been injured, but her fans
 23           have been lured by the misuse of her name and image and their data has
 24           been collected.
 25                             FOURTH CAUSE OF ACTION
 26                 FALSE ADVERTISING / LANHAM ACT § 43(A)
 27   174.    Ms. Morton incorporates by reference all preceding allegations as though
 28           fully set forth herein and further alleges:
                                                43
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 44 of 98 Page ID #:47



  1   175.    Defendant SpyIRL.com’s agent and/or Doe Defendant user of the
  2           @SpyIRL Twitter account, in the course of employment with
  3           SpyIRL.com, made a false or misleading statement of fact in the Tweets
  4           posted containing Ms. Morton’s copyrighted Images as well as her name
  5           and likeness in a commercial advertisement for the SpyIRL.com
  6           subscription, and the statement had the capacity to deceive a substantial
  7           segment of potential consumers, including Ms. Morton’s fans and
  8           followers seeking to purchase Ms. Morton’s Images. The deception,
  9           namely the inaccurate portrayal that Ms. Morton’s images were either
 10           affiliated with SpyIRL.com and its related obscene content or that Ms.
 11           Morton’s Images would be available upon purchasing the SpyIRL.com
 12           subscription package for a substantially lower price than on Ms. Morton’s
 13           website, was likely to influence the consumer’s purchasing decision. Ms.
 14           Morton was therefore likely to be injured as a result of the statement due to
 15           the loss of sales to an unauthorized dealer and/or the imputation that Ms.
 16           Morton’s images were somehow affiliated with a purveyor of illegally-
 17           obtained, deeply offensive pornography.
 18   176.    Although the media containing Ms. Morton’s Image containing her nude
 19           likeness were removed by Twitter, the Tweets containing the
 20           misrepresentations and false advertising language remain visible to date
 21           due to Defendant Twitter, Inc.’s refusal to remove the Tweets as alleged
 22           herein.
 23
 24                             FIFTH CAUSE OF ACTION
 25                                     FALSE LIGHT
 26   177.    Ms. Morton incorporates by reference all preceding allegations as though
 27           fully set forth herein, and further alleges:
 28
                                                44
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 45 of 98 Page ID #:48



  1   178.    Defendant SpyIRL.com, by and through its employees or agents, posted a
  2           series of four Tweets accessible to the public on Twitter and are attached
  3           as Exhibits A and Exhibit C that sufficiently identified Plaintiff by using
  4           Plaintiff’s name, Twitter username and hashtags, likeness and image,
  5           including her nude image, without her knowledge or consent, and the
  6           message falsely implied that (1) Plaintiff’s copyrighted images could be
  7           purchased through the link to SpyIRL.com’s payment processor; (2) that
  8           Plaintiff was endorsing, profiting from, or otherwise professionally
  9           associated with the SpyIRL.com enterprise; and (3) that SpyIRL.com had
 10           some kind of authorship claim to the images, and that Ms. Morton had
 11           fraudulently registered them with the U.S. Copyright office. Defendant
 12           SpyIRL publicly made these statements even though Defendant knew the
 13           disclosures would place Plaintiff in a false light and took this action
 14           deliberately, brazenly including Ms. Morton’s name, including hashtags,
 15           and username so that she and her fans and followers would view this
 16           information.
 17   179.    The imputation of a professional affiliation with the SpyIRL.com website
 18           that not only buys, sells, displays and otherwise provides obscene content,
 19           but content advertised as having been obtained in violation of privacy laws
 20           and/or sex trafficking laws, including child sex trafficking laws, would be
 21           highly offensive to a reasonable person, and the implication caused actual
 22           damage to Plaintiff’s personal and professional reputation and resulted in
 23           loss of business income and loss of followers on social media platforms.
 24   180.    Defendant Twitter, Inc. has the right or ability or a duty to control the
 25           activities of Defendant SpyIRL.com through its @SpyIRL Twitter
 26           account, and any other accounts it operates, expressly pursuant to its own
 27           terms and conditions, but it derived a financial benefit from refusing to
 28
                                               45
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 46 of 98 Page ID #:49



  1           suspend the @SpyIRL account and from the valuable user data and traffic
  2           resulting from the misrepresentation.
  3   181.    Defendant Twitter, Inc. has the right or ability or a duty to control the
  4           activities of Defendant SpyIRL.com by controlling its @SpyIRL account
  5           and ability to post on Twitter’s website, and Twitter, Inc. knew or should
  6           have known that the SpyIRL.com’s posts, including the link to an adult
  7           entertainment payment processor and the use of a public figure’s name and
  8           likeness to promote the sale of a subscription to illegal pornography.
  9                             SIXTH CAUSE OF ACTION
 10                               DEFAMATION / LIBEL
 11                               California Civil Code § 46
 12   182.    Ms. Morton incorporates by reference all preceding allegations as though
 13           fully set forth herein and further alleges:
 14   183.    Defendant @SpyIRL User publicly made the false statement of fact on
 15           Twitter.com in a Tweet: “@genevievemorton even though she copyrighted
 16           my images… she is a goddess who should be worshipped I suggest you go
 17           check her out… absolute perfection.” A true and correct copy of a
 18           screenshot of this Tweet, still visible on Twitter, is attached as Exhibit C.
 19   184.    A reasonable person would believe the statement of fact “she copyrighted
 20           my images” meant that Plaintiff Ms. Morton committed a violation of
 21           federal law in registering images for copyright protection that actually
 22           were authored by or otherwise belonged to SpIRL.com. Moreover, a
 23           reasonable person would infer that the Images mentioned in this tweet
 24           were the Images that had been removed in the previous three tweets,
 25           falsely suggesting by implication that the @SpyIRL User had somehow
 26           been involved with the creation of the Images, thereby reinforcing the
 27           misperception that the Ms. Morton was affiliated with the Defendant, that
 28           the Images were indeed available for sale on the link provided in the tweet.
                                                46
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 47 of 98 Page ID #:50



  1   185.    This false statement tends to injure Ms. Morton’s professional reputation
  2           as a model by imputing to her general disqualification in those respects
  3           which her profession peculiarly requires and imputing to her reputation a
  4           professional association with this purveyor of illegal “upskirt”
  5           pornography which has a logical tendency to destroy entirely her
  6           reputation as a professional model and brand ambassador.
  7   186.    The statement is false and caused actual damage by making people believe
  8           Ms. Morton was a) involved with the pornographer; and b) had committed
  9           some kind of misconduct with respect to intellectual property when in fact
 10           it was her intellectual property all along and she did not know this user.
 11   187.    The statement is false and also the implication of a professional
 12           relationship between Ms. Morton and a Pornhub.com “Content Partner,”
 13           particularly when over 2,000,000 people have signed a petition against
 14           Pornhub due to multiple allegations of rape, human trafficking, and child
 15           sexual exploitation in association with their business model and content,
 16           the damage to Ms. Morton’s professional reputation is catastrophic.
 17                               VICARIOUS LIABILITY
 18   188.    Ms. Morton incorporates by reference all preceding allegations as though
 19           fully set forth herein and further alleges:
 20   189.    Defendant Twitter, Inc. provided the Twitter.com API (application
 21           programming interface) for the defamatory statements to be widely
 22           published, and Twitter, Inc. actually published these statements. If Twitter,
 23           Inc. demanded that Twitter.com enforce its express and unequivocal
 24           policies that account holders reasonably rely upon in maintaining an
 25           account, the @SpyIRL account would have been suspended, preventing
 26           the defamatory statements from being published, but as alleged herein,
 27           Twitter benefits financially from failing to enforce its policies.
 28
                                                47
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 48 of 98 Page ID #:51



  1   190.    Defendant Twitter refused to remove the defamatory tweets or suspend the
  2           @SpyIRL user despite Plaintiff’s pleas and demands to do so.
  3   191.    Defendant Twitter, Inc. is a corporation that generates alternative sources
  4           of revenue from the data obtained through the misuse of the immunized
  5           Twitter.com website, as alleged herein, and it is liable for its misconduct
  6           and the misconduct of its officers, agents, affiliates, and users like its
  7           agent, SpyIRL.com who maintains an account on Twitter.com under the
  8           handle @Spyirl and drives traffic to and from Twitter.
  9   192.    By failing to suspend the @SpyIRL user and continuing to let this
 10           trafficker of illegal pornography obtained in violation of state and federal
 11           law featuring nonconsensual nudity and contributing to the trafficking of
 12           women and the sexual exploitation of minors, Defendant Twitter, Inc. has
 13           relinquished its right to any immunity under Section 230 of the
 14           Communications Decency Act through its own misconduct and therefore
 15           should be held vicariously liable for the libelous statements of the
 16           @SpyIRL user.
 17                           SEVENTH CAUSE OF ACTION
 18              UNFAIR COMPETITION / CONTRACTUAL FRAUD
 19       CALIFORNIA BUSINESS & PROFESSIONS CODE SECTION 17200
 20   193.    Ms. Morton incorporates by reference all preceding allegations as though
 21           fully set forth herein and further alleges:
 22   194.    Defendant Twitter.com fails to disclose to users that the primary source of
 23           their revenue is in private data collection and that they collect data across
 24           third party websites that amounts to a “digital fingerprint,” as that term is
 25           defined herein, of their users. Plaintiff was not informed of the new policy
 26           and did not consent to permitting Twitter, Inc. to collect her data across
 27           third party websites and did not agree to maintain an account subject to
 28           that condition. Plaintiff did not consent to having her name and likeness
                                                48
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 49 of 98 Page ID #:52



  1           and intellectual property used in furtherance of a scheme to collect data
  2           across pornographic websites.
  3   195.    Twitter, Inc. intends to mislead its users and account holders, and maintain
  4           Twitter.com’s claims to immunity for misconduct maintaining ambitious,
  5           noble policies against abusive tactics and sex trafficking, nonconsensual
  6           nudity, and child sexual exploitation, but deliberately refuses to enforce
  7           these policies, and Twitter, Inc. derives a direct financial benefit and
  8           additional competitive advantages from the lack of enforcement.
  9   196.    Twitter.com expressly states: “We blacklist or provide warnings about urls
 10           we believe to be unsafe…For severe violations, accounts will be
 11           permanently suspended at first detection.” “For certain categories of
 12           content that, if posted directly on Twitter, would violate our rules. This
 13           includes links to websites that feature child sexual exploitation (CSE),
 14           media depicting CSE… and Non-Consensual Nudity Intimate media of
 15           someone that was shared without their consent.” A true and correct copy
 16           of Twitter’s policy is attached as Exhibit ___.
 17   197.    As of September 2019, Twitter.com expressly maintained a “Non-
 18           Consensual Nudity Policy” that stated: “Under this policy, you can’t post
 19           or share explicit images or videos that were taken, appear to have been
 20           taken or that were shared without the consent of the people involved.
 21           Examples of the types of content that violate this policy include, but are
 22           not limited to: hidden camera content featuring nudity, partial nudity,
 23           and/or sexual acts; creepshots or upskirts - images or videos taken of
 24           people’s buttocks, up an individual’s skirt/dress or other clothes that
 25           allows people to see the person’s genitals, buttocks, or breasts;…” Twitter
 26           claims that a violation of this policy will result in the following action:
 27           “We will immediately and permanently suspend any account that we
 28           identify as the original poster of intimate media that was created or
                                               49
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 50 of 98 Page ID #:53



  1           shared without consent. We will do the same with any account that
  2           posts only this type of content, e.g., accounts dedicated to sharing
  3           upskirt images.”
  4   198.    Plaintiff relied on Twitter.com representations and created and
  5           maintained an account pursuant to the policies outlined in
  6           Twitter.com’s User Agreement, investing time and effort on interacting
  7           with Twitter users to grow a following.
  8   199.    Despite Twitter.com’s assurances, it did not suspend or terminate an
  9           account that blatantly and unabashedly violates Twitter’s policies.
 10   200.    If Twitter.com enforced its Non-Consensual Nudity Policy, the @SpyIRL
 11           User would have been immediately and permanently terminated long
 12           before it had the opportunity to post the Tweets that are the subject of this
 13           action that damaged Ms. Morton.
 14   201.    The deliberate refusal of Twitter.com to honor its agreement and enforce
 15           its policies amounts to fraudulent, bad faith conduct that is the proximate
 16           cause of the harm suffered by Plaintiff, including not only the copyright
 17           violations, the false light Plaintiff has been placed in, the commercial
 18           misappropriation of her name and likeness, and the harm to her
 19           professional and personal reputation, but also the eleven years of efforts
 20           Plaintiff has made to supporting the Twitter.com social media platform
 21           that ultimately misleads, defrauds and betrays the very Verified Account
 22           users who have made it as valuable as it is today.
 23   202.     Plaintiff is informed and believes and, on that basis, alleges that
 24           Twitter.com does not enforce its Non-Consensual Nudity Policy because it
 25           measures its value by the number of users on its platform and earns money
 26           from the collection and sale of private user data.
 27   203.    Twitter, Inc. declines to enforce its policies in bad faith, and instead enjoys
 28           the fraudulent appearance of having strict policies against copyright
                                               50
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 51 of 98 Page ID #:54



  1           infringers and purveyors of pornography involving non-consensual sex
  2           acts and child sexual exploitation while deriving a direct financial benefit
  3           from quietly refusing to enforce them.
  4   204.    Plaintiff relied on Twitter.com’s representations in their stated policies
  5           and/or EULA and expended substantial efforts over the past eleven years
  6           to engage with other users and post valuable content on Twitter.com as a
  7           verified user with thousands of followers, driving a portion of her
  8           followers from other social media sites to Twitter.com and its affiliated
  9           company, Periscope.com. In the early days of Twitter’s acquisition of
 10           Periscope.com, Plaintiff was featured on the Today Show as one of the top
 11           early adopters of the Periscope platform. Plaintiff made 153 broadcasts
 12           and accumulated over 2,000,000 engagements. In short, Plaintiff has been
 13           extremely supportive of Twitter, Inc. and its various entities in reliance on
 14           Twitter.com’s policies of creating a safe social media platform, but
 15           Twitter.com has not enforced its policies.
 16   205.    In reality, Twitter.com misrepresented their actual policy, fraudulently
 17           benefiting from celebrities’ and other Verified Users’ reliance on Twitter’s
 18           stated policies to create a family-friendly mainstream platform for social
 19           interaction when, in fact, Twitter was increasingly cooperating quietly
 20           with the pornography industry to drive user traffic between and among
 21           their platforms in order to inflate their mDAU and collect and monetize
 22           private user data to maximize profits and increase their share price.
 23   206.    Plaintiff is informed and believes and, on that basis, alleges that Twitter
 24           actively de-platforms users who report copyright violations and otherwise
 25           assert their legal rights. Plaintiff has lost over 2,000 followers since she
 26           reported the copyright infringement, and this policy of de-platforming
 27           punishes those who seek to enforce the law while incentivizing those who
 28           violate the law. This oppressive practice amounts to bad faith conduct
                                                51
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 52 of 98 Page ID #:55



  1           motivated ultimately by greed to maximize user engagement and increase
  2           mDAU to increase advertising revenue at the expense of those who
  3           enforce copyright.
  4   207.    Twitter maintains an algorithm that accelerates the damage caused by false
  5           allegations and portraying users like Plaintiff in a false light with respect to
  6           the pornography industry and its hundreds of millions of unique visitors.
  7           Since Plaintiff’s name and likeness were misappropriated and used in
  8           connection with false advertising of the @SpyIRL User’s Tweets and
  9           website, Plaintiff has accumulated followers and messages that are atypical
 10           compared to her users and messages in prior years. Thus, while only some
 11           Twitter users may have initially misunderstood Plaintiff to be somehow
 12           affiliated with @SpyIRL, now thousands more users mistakenly believe
 13           Ms. Morton to be categorized as an adult entertainer due to Twitter’s
 14           unfair business practices and complicated algorithm that deceive Verified
 15           Users into maintaining an account to the direct financial benefit of Twitter,
 16           Inc. who use its Verified Account holders to attract and drive traffic.
 17                            EIGHTH CAUSE OF ACTION
 18   NEGLIGENT / INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 19   208.    Ms. Morton incorporates by reference all preceding allegations as though
 20           fully set forth herein and further alleges:
 21   209.    Defendant SpyIRL.com intentionally made false statements about Ms.
 22           Morton having a professional association with their pornography business
 23           and that Ms. Morton had violated federal law in improperly registering the
 24           Images, effectively creating the false impression that Ms. Morton was
 25           professionally associated with a business that deals in pornography
 26           featuring trafficked women and children. This and the other extreme and
 27           outrageous acts described herein were committed either with the intention
 28
                                                52
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 53 of 98 Page ID #:56



  1           of causing Ms. Morton extreme emotional distress or in reckless disregard
  2           of the same.
  3   210.    Ms. Morton has suffered extreme emotional distress as a result of
  4           SpyIRL.com’s extreme and outrageous conduct and has sought medical
  5           treatment for physical symptoms of the emotional distress.
  6   211.    Defendant Twitter, Inc. failed to police its platform as alleged herein,
  7           refused to suspend the @SpyIRL user account in accordance with its own
  8           policies, and deliberately began to take retaliatory action against Ms.
  9           Morton who lost hundreds of followers each time she reported copyright
 10           violations.
 11   212.    Twitter, Inc. does not offer a way to protect users, especially Verified
 12           Users, who encounter hundreds and thousands of unsolicited pornographic
 13           messages, Ms. Morton has to visit the pornographic accounts to block
 14           them one at a time, and Ms. Morton has blocked several hundred
 15           pornographic accounts to try to protect her image from further damage.
 16           This method to block pornographic accounts unreasonably burdens the
 17           user with exposing the user to the accounts’ pages where extremely
 18           offensive and obscene material is in plain sight including extremely
 19           degrading and disturbing images of people who appear to be extremely
 20           young.
 21   213.    These extreme and outrageous acts, including being falsely accused of
 22           endorsing or otherwise associated with highly illegal, extremely offensive
 23           pornography and making every futile attempt in good faith to remedy this
 24           situation without resorting to bringing an action for damages, and the other
 25           actions as alleged herein, have caused Ms. Morton actual, severe
 26           emotional distress, adversely affecting her physical and mental health.
 27                NINTH CAUSE OF ACTION: COMMON COUNT
 28                              UNJUST ENRICHMENT
                                               53
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 54 of 98 Page ID #:57



  1   214.     Ms. Morton incorporates by reference all preceding allegations as though
  2            fully set forth herein and further alleges:
  3   215.     All Defendants have unjustly received a benefit of direct financial gain,
  4            increased valuable user traffic, a competitive advantage, and monetizable
  5            user data.
  6   216.     Defendant Twitter, Inc. has directly used the data Twitter.com collects and
  7            the user traffic driven to Twitter.com to sell advertising on Defendant
  8            Twitter, Inc.’s websites or data that has been sold directly, and Defendants
  9            have unjustly retained that benefit at the expense of Ms. Morton.
 10   217.     Ms. Morton is a professional model whose extensive fan base worldwide
 11            enables her to charge a fee for and earn a living by endorsing a product,
 12            service, or website. However, Defendant SpyIRL.com did not offer to pay
 13            Ms. Morton for her professional services, Images, or endorsement at her
 14            customary rates to drive the traffic they wanted from Twitter to
 15            Pornhub.com and elsewhere because they knew Ms. Morton would likely
 16            have refused offers of employment because of the illegal, pornographic
 17            nature of the material that contributes to human trafficking and the sexual
 18            exploitation of children.
 19   218.     Without Ms. Morton’s consent and without compensating Ms. Morton,
 20            Defendants obtained the benefit of attracting her followers and all the
 21            valuable data they provided and the proceeds from that data and have
 22            retained that benefit while Ms. Morton has suffered damages.
 23                                 PRAYER FOR RELIEF
 24          WHEREFORE, Plaintiff prays for relief as follows:
 25      1. For an Order enjoining Defendants, their officers, agents, employees,
 26          temporarily during the pendency of this action and permanently thereafter:
 27
 28
                                                 54
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 55 of 98 Page ID #:58



  1            a. from infringing or contributing to the infringement by others the
  2               copyright in Plaintiff’s Images or acting in concert with, aiding and
  3               abetting others to infringe said copyright in any way; and
  4            b. from copying, duplicating, selling, licensing, displaying, distributing,
  5               or otherwise using without Plaintiff’s authorization copies of
  6               Plaintiff’s Images to which Plaintiff is the owner of exclusive rights
  7               under the respective copyrights or making derivative works based
  8               thereon; and
  9            c. from selling or otherwise monetizing any and all data that has been
 10               collected from websites that display illegal pornographic content; and
 11            d. to enforce all policies related to accounts engaged in child sexual
 12               exploitation or other forms of illegal pornography, including,
 13               specifically, suspending the @SpyIRL account and any accounts
 14               owned by the user; and
 15            e. to delete the Tweets that form the subject of this action; and
 16            f. to remove any and all of Plaintiff’s copyrighted Images; and
 17      2. For an award of actual damages suffered by Plaintiff as a result of the
 18         infringement and any profits of the Defendants attributable to the
 19         infringement of Plaintiff’s exclusive rights under copyright and to pay such
 20         damages to Plaintiff as to this Court shall appear just and proper, or in the
 21         alternative, at Plaintiff’s election, statutory damages for infringement as set
 22         forth in 17 U.S.C. § 504 in an amount no less than $150,000 per instance, at a
 23         minimum of eighteen instances, for an amount no less than $2,700,000
 24         against each Defendant, and any additional instances infringement by
 25         Twitter, Inc. discovered through the course of the litigation; and
 26      3. For an award of damages for Plaintiff’s actual, general, and special damages
 27         with respect to all claims in an amount to be proven at trial; and that
 28
                                                55
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 56 of 98 Page ID #:59



  1          Defendants be disgorged of any profits related to or derived from the
  2         misconduct;
  3      4. For an award of attorneys’ fees pursuant to 17 U.S.C. § 505;
  4      5. For an award of pre-judgment interest and post-judgment interest in the
  5          maximum amount permitted by law;
  6      6. For an award of exemplary damages;
  7      7. For such other and further relief as the Court deems just and proper.
  8

  9   Plaintiff hereby requests a jury trial on all triable issues.
 10

 11
      Dated this 13th day of November 2020.

 12

 13                                                JENNIFER HOLLIDAY, ESQ.
 14                                                ATTORNEY FOR PLAINTIFF
 15

 16
 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  56
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 57 of 98 Page ID #:60




                  Exhibit A
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 58 of 98 Page ID #:61
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 59 of 98 Page ID #:62
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 60 of 98 Page ID #:63
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 61 of 98 Page ID #:64




                  Exhibit B
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 62 of 98 Page ID #:65
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 63 of 98 Page ID #:66
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 64 of 98 Page ID #:67
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 65 of 98 Page ID #:68
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 66 of 98 Page ID #:69
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 67 of 98 Page ID #:70
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 68 of 98 Page ID #:71
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 69 of 98 Page ID #:72
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 70 of 98 Page ID #:73
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 71 of 98 Page ID #:74




                  Exhibit C
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 72 of 98 Page ID #:75
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 73 of 98 Page ID #:76




                  Exhibit D
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 74 of 98 Page ID #:77
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 75 of 98 Page ID #:78
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 76 of 98 Page ID #:79
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 77 of 98 Page ID #:80




                   Exhibit E
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 78 of 98 Page ID #:81
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 79 of 98 Page ID #:82
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 80 of 98 Page ID #:83
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 81 of 98 Page ID #:84




                   Exhibit F
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 82 of 98 Page ID #:85
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 83 of 98 Page ID #:86
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 84 of 98 Page ID #:87
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 85 of 98 Page ID #:88
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 86 of 98 Page ID #:89




                  Exhibit G
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 87 of 98 Page ID #:90
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 88 of 98 Page ID #:91
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 89 of 98 Page ID #:92
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 90 of 98 Page ID #:93




                  Exhibit H
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 91 of 98 Page ID #:94
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 92 of 98 Page ID #:95
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 93 of 98 Page ID #:96
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 94 of 98 Page ID #:97




                    Exhibit I
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 95 of 98 Page ID #:98
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 96 of 98 Page ID #:99
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 97 of 98 Page ID #:100
Case 2:20-cv-10434-GW-JEM Document 2 Filed 11/13/20 Page 98 of 98 Page ID #:101
